
	

113 HR 4412 : National Aeronautics and Space Administration Authorization Act of 2014
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4412
		IN THE SENATE OF THE UNITED STATES
		June 10, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationJune 19, 2014Committee discharged; ordered returned to the HouseJune 23, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize the programs of the National Aeronautics and Space Administration, and for other
			 purposes. 
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the National Aeronautics and Space Administration Authorization Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Authorization of Appropriations
					Sec. 101. Fiscal year 2014.
					Title II—Human Space Flight
					Subtitle A—Exploration
					Sec. 201. Space exploration policy.
					Sec. 202. Stepping stone approach to exploration.
					Sec. 203. Space Launch System.
					Sec. 204. Orion crew capsule.
					Sec. 205. Space radiation.
					Sec. 206. Planetary protection for human exploration missions.
					Subtitle B—Space Operations
					Sec. 211. International Space Station.
					Sec. 212. Barriers impeding enhanced utilization of the ISS’s National Laboratory by commercial
			 companies.
					Sec. 213. Utilization of International Space Station for science missions.
					Sec. 214. International Space Station cargo resupply services lessons learned.
					Sec. 215. Commercial crew program.
					Sec. 216. Space communications.
					Title III—Science
					Subtitle A—General
					Sec. 301. Science portfolio.
					Sec. 302. Radioisotope power systems.
					Sec. 303. Congressional declaration of policy and purpose.
					Sec. 304. University class science missions.
					Sec. 305. Assessment of science mission extensions.
					Subtitle B—Astrophysics
					Sec. 311. Decadal cadence.
					Sec. 312. Extrasolar planet exploration strategy.
					Sec. 313. James Webb Space Telescope.
					Sec. 314. National Reconnaissance Office telescope donation.
					Sec. 315. Wide-Field Infrared Survey Telescope.
					Sec. 316. Stratospheric Observatory for Infrared Astronomy.
					Subtitle C—Planetary Science
					Sec. 321. Decadal cadence.
					Sec. 322. Near-Earth objects.
					Sec. 323. Near-Earth objects public-private partnerships.
					Sec. 324. Research on near-earth object tsunami effects.
					Sec. 325. Astrobiology strategy.
					Sec. 326. Astrobiology public-private partnerships.
					Sec. 327. Assessment of Mars architecture.
					Subtitle D—Heliophysics
					Sec. 331. Decadal cadence.
					Sec. 332. Review of space weather.
					Subtitle E—Earth Science
					Sec. 341. Goal.
					Sec. 342. Decadal cadence.
					Sec. 343. Venture class missions.
					Sec. 344. Assessment.
					Title IV—Aeronautics
					Sec. 401. Sense of Congress.
					Sec. 402. Aeronautics research goals.
					Sec. 403. Unmanned aerial systems research and development.
					Sec. 404. Research program on composite materials used in aeronautics.
					Sec. 405. Hypersonic research.
					Sec. 406. Supersonic research.
					Sec. 407. Research on NextGen airspace management concepts and tools.
					Sec. 408. Rotorcraft research.
					Sec. 409. Transformative aeronautics research.
					Sec. 410. Study of United States leadership in aeronautics research.
					Title V—Space Technology
					Sec. 501. Sense of Congress.
					Sec. 502. Space Technology Program.
					Sec. 503. Utilization of the International Space Station for technology demonstrations.
					Title VI—Education
					Sec. 601. Education.
					Sec. 602. Independent review of the National Space Grant College and Fellowship Program.
					Sec. 603. Sense of Congress.
					Title VII—Policy Provisions
					Sec. 701. Asteroid Retrieval Mission.
					Sec. 702. Termination liability sense of Congress.
					Sec. 703. Baseline and cost controls.
					Sec. 704. Project and program reserves.
					Sec. 705. Independent reviews.
					Sec. 706. Commercial technology transfer program.
					Sec. 707. National Aeronautics and Space Administration Advisory Council.
					Sec. 708. Cost estimation.
					Sec. 709. Avoiding organizational conflicts of interest in major Administration acquisition
			 programs.
					Sec. 710. Facilities and infrastructure.
					Sec. 711. Detection and avoidance of counterfeit electronic parts.
					Sec. 712. Space Act Agreements.
					Sec. 713. Human spaceflight accident investigations.
					Sec. 714. Fullest commercial use of space.
					Sec. 715. Orbital debris.
					Sec. 716. Review of orbital debris removal concepts.
					Sec. 717. Use of operational commercial suborbital vehicles for research, development, and
			 education.
					Sec. 718. Fundamental space life and physical sciences research.
					Sec. 719. Restoring commitment to engineering research.
					Sec. 720. Liquid rocket engine development program.
					Sec. 721 Remote satellite servicing demonstrations.
					Sec. 722. Information technology governance.
					Sec. 723. Strengthening Administration security.
					Sec. 724. Prohibition on use of funds for contractors that have committed fraud or other crimes.
					Sec. 725. Protection of Apollo landing sites.
					Sec. 726. Astronaut occupational healthcare.
					Sec. 727. Sense of Congress on access to observational data sets.
			2.DefinitionsIn this Act:
			(1)AdministrationThe term Administration means the National Aeronautics and Space Administration.
			(2)AdministratorThe term Administrator means the Administrator of the Administration.
			(3)Orion crew capsuleThe term Orion crew capsule means the multipurpose crew vehicle described in section 303 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18323).
			(4)Space act agreementThe term Space Act Agreement means an agreement created under the authority to enter into other transactions under section 20113(e) of title 51, United States Code.
			(5)Space launch systemThe term Space Launch System means the follow-on Government-owned civil launch system developed, managed, and operated by the
			 Administration to serve as a key component to expand human presence beyond
			 low-Earth orbit, as described in section 302 of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18322).
			IAuthorization of Appropriations
			101.Fiscal year 2014There are authorized to be appropriated to the Administration for fiscal year 2014 $17,646,500,000
			 as follows:
				(1)For Space Exploration, $4,113,200,000, of which—
					(A)$1,918,200,000 shall be for the Space Launch System, of which $318,200,000 shall be for Exploration
			 Ground Systems;
					(B)$1,197,000,000 shall be for the Orion crew capsule;
					(C)$302,000,000 shall be for Exploration Research and Development; and
					(D)$696,000,000 shall be for Commercial Crew Development activities.
					(2)For Space Operations, $3,778,000,000, of which $2,984,100,000 shall be for the International Space
			 Station Program.
				(3)For Science, $5,151,200,000, of which—
					(A)$1,826,000,000 shall be for Earth Science;
					(B)$1,345,000,000 shall be for Planetary Science, with up to $30,000,000 for the Astrobiology
			 Institute;
					(C)$668,000,000 shall be for Astrophysics;
					(D)$658,200,000 shall be for the James Webb Space Telescope; and
					(E)$654,000,000 shall be for Heliophysics.
					(4)For Aeronautics, $566,000,000.
				(5)For Space Technology, $576,000,000.
				(6)For Education, $116,600,000.
				(7)For Cross-Agency Support, $2,793,000,000.
				(8)For Construction and Environmental Compliance and Restoration, $515,000,000.
				(9)For Inspector General, $37,500,000.
				IIHuman Space Flight
			AExploration
				201.Space exploration policy
					(a)PolicyHuman exploration deeper into the solar system shall be a core mission of the Administration. It is
			 the policy of the United States that the goal of the Administration’s
			 exploration program shall be to successfully conduct a crewed mission to
			 the surface of Mars to begin human exploration of that planet. The use of
			 the surface of the Moon, cis-lunar space, near-Earth asteroids, Lagrangian
			 points, and Martian moons may be pursued provided they are properly
			 incorporated into the Human Exploration Roadmap described in section 70504 of title 51, United States Code.
					(b)Vision for space explorationSection 20302 of title 51, United States Code, is amended by adding at the end the following:
						
							(c)DefinitionsIn this section:
								(1)Orion crew capsuleThe term Orion crew capsule means the multipurpose crew vehicle described in section 303 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18323).
								(2)Space launch systemThe term Space Launch System means the follow-on Government-owned civil launch system developed, managed, and operated by the
			 Administration to serve as a key component to expand human presence beyond
			 low-Earth orbit, as described in section 302 of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18322)..
					(c)Key objectivesSection 202(b) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(b)) is amended—
						(1)in paragraph (3), by striking and after the semicolon;
						(2)in paragraph (4), by striking the period at the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(5)to accelerate the development of capabilities to enable a human exploration mission to the surface
			 of Mars and beyond through the prioritization of those technologies and
			 capabilities best suited for such a mission in accordance with the Human
			 Exploration Roadmap under section 70504 of title 51, United States Code..
						(d)Use of non-United states human space flight transportation capabilitiesSection 201(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18311(a)) is amended to read as follows:
						
							(a)Use of non-United states human space flight transportation capabilities
								(1)In generalNASA may not obtain non-United States human space flight capabilities unless no domestic commercial
			 or public-private partnership provider that the Administrator has
			 determined to meet safety and affordability requirements established by
			 NASA for the transport of its astronauts is available to provide such
			 capabilities.
								(2)DefinitionFor purposes of this subsection, the term domestic commercial provider means a person providing space transportation services or other space-related activities, the
			 majority control of which is held by persons other than a Federal, State,
			 local, or foreign government, foreign company, or foreign national..
					(e)Repeal of space shuttle capability assuranceSection 203 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18313) is amended—
						(1)by striking subsection (b);
						(2)in subsection (d), by striking subsection (c) and inserting subsection (b); and
						(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
						202.Stepping stone approach to exploration
					(a)In generalSection 70504 of title 51, United States Code, is amended to read as follows:
						
							70504.Stepping stone approach to exploration
								(a)In generalIn order to maximize the cost effectiveness of the long-term space exploration and utilization
			 activities of the United States, the Administrator shall direct the Human
			 Exploration and Operations Mission Directorate, or its successor division,
			 to develop a Human Exploration Roadmap to define the specific capabilities
			 and technologies necessary to extend human presence to the surface of Mars
			 and the sets and sequences of missions required to demonstrate such
			 capabilities and technologies.
								(b)International participationThe President should invite the United States partners in the International Space Station program
			 and other nations, as appropriate, to participate in an international
			 initiative under the leadership of the United States to achieve the goal
			 of successfully conducting a crewed mission to the surface of Mars.
								(c)Roadmap requirementsIn developing the Human Exploration Roadmap, the Administrator shall—
									(1)include the specific set of capabilities and technologies that contribute to extending human
			 presence to the surface of Mars and the sets and sequences of missions
			 necessary to demonstrate the proficiency of these capabilities and
			 technologies with an emphasis on using or not using the International
			 Space Station, lunar landings, cis-lunar space, trans-lunar space,
			 Lagrangian points, and the natural satellites of Mars, Phobos and Deimos,
			 as testbeds, as necessary, and shall include the most appropriate process
			 for developing such capabilities and technologies;
									(2)include information on the phasing of planned intermediate destinations, Mars mission risk areas
			 and potential risk mitigation approaches, technology requirements and
			 phasing of required technology development activities, the management
			 strategy to be followed, related International Space Station activities,
			 and planned international collaborative activities, potential commercial
			 contributions, and other activities relevant to the achievement of the
			 goal established in section 201(a) of the National Aeronautics and Space Administration Authorization Act of 2014;
									(3)describe those technologies already under development across the Federal Government or by
			 nongovernment entities which meet or exceed the needs described in
			 paragraph (1);
									(4)provide a specific process for the evolution of the capabilities of the fully integrated Orion crew
			 capsule with the Space Launch System and how these systems demonstrate the
			 capabilities and technologies described in paragraph (1);
									(5)provide a description of the capabilities and technologies that need to be demonstrated or research
			 data that could be gained through the utilization of the International
			 Space Station and the status of the development of such capabilities and
			 technologies;
									(6)describe a framework for international cooperation in the development of all technologies and
			 capabilities required in this section, as well as an assessment of the
			 risks posed by relying on international partners for capabilities and
			 technologies on the critical path of development;
									(7)describe a process for utilizing nongovernmental entities for future human exploration beyond lunar
			 landings and cis-lunar space and specify what, if any, synergy could be
			 gained from—
										(A)partnerships using Space Act Agreements (as defined in section 2 of the National Aeronautics and Space Administration Authorization Act of 2014); or
										(B)other acquisition instruments;
										(8)include in the Human Exploration Roadmap an addendum from the National Aeronautics and Space
			 Administration Advisory Council, and an addendum from the Aerospace Safety
			 Advisory Panel, each with a statement of review of the Human Exploration
			 Roadmap that shall include—
										(A)subjects of agreement;
										(B)areas of concern; and
										(C)recommendations; and
										(9)include in the Human Exploration Roadmap an examination of the benefits of utilizing current
			 Administration launch facilities for trans-lunar missions.
									(d)UpdatesThe Administrator shall update such Human Exploration Roadmap as needed but no less frequently than
			 every 2 years and include it in the budget for that fiscal year
			 transmitted to Congress under section 1105(a) of title 31, and describe—
									(1)the achievements and goals reached in the process of developing such capabilities and technologies
			 during the 2-year period prior to the submission of the update to
			 Congress; and
									(2)the expected goals and achievements in the following 2-year period.
									(e)DefinitionsIn this section, the terms Orion crew capsule and Space Launch System have the meanings given such terms in section 20302..
					(b)Report
						(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit a
			 copy of the Human Exploration Roadmap developed under section 70504 of title 51, United States Code, to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
						(2)UpdatesThe Administrator shall transmit a copy of each updated Human Exploration Roadmap to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate not later
			 than 7 days after such Human Exploration Roadmap is updated.
						203.Space Launch System
					(a)FindingsCongress finds that—
						(1)the Space Launch System is the most practical approach to reaching the Moon, Mars, and beyond, and
			 Congress reaffirms the policy and minimum capability requirements for the
			 Space Launch System contained in section 302 of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18322);
						(2)the primary goal for the design of the fully integrated Space Launch System, including an upper
			 stage needed to go beyond low-Earth orbit, is to safely carry a total
			 payload to enable human space exploration of the Moon, Mars, and beyond
			 over the course of the next century as required in section 302(c) of the
			 National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18322(c)); and
						(3)In order to promote safety and reduce programmatic risk, the Administrator shall budget for and
			 undertake a robust ground test and uncrewed and crewed flight test and
			 demonstration program for the Space Launch System and the Orion crew
			 capsule and shall budget for an operational flight rate sufficient to
			 maintain safety and operational readiness.
						(b)Sense of CongressIt is the sense of Congress that the President’s annual budget requests for the Space Launch System
			 and Orion crew capsule development, test, and operational phases should
			 strive to accurately reflect the resource requirements of each of those
			 phases, consistent with the policy established in section 201(a) of this
			 Act.
					(c)In generalGiven the critical importance of a heavy-lift launch vehicle and crewed spacecraft to enable the
			 achievement of the goal established in section 201(a) of this Act, as well
			 as the accomplishment of intermediate exploration milestones and the
			 provision of a backup capability to transfer crew and cargo to the
			 International Space Station, the Administrator shall make the expeditious
			 development, test, and achievement of operational readiness of the Space
			 Launch System and the Orion crew capsule the highest priority of the
			 exploration program.
					(d)Government accountability office reviewNot later than 270 days after the date of enactment of this Act, the Comptroller General shall
			 transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the Administration’s acquisition
			 of ground systems in support of the Space Launch System. The report shall
			 assess the extent to which ground systems acquired in support of the Space
			 Launch System are focused on the direct support of the Space Launch System
			 and shall identify any ground support projects or activities that the
			 Administration is undertaking that do not solely or primarily support the
			 Space Launch System.
					(e)Utilization reportThe Administrator, in consultation with the Secretary of Defense and the Director of National
			 Intelligence, shall prepare a report that addresses the effort and budget
			 required to enable and utilize a cargo variant of the 130-ton Space Launch
			 System configuration described in section 302(c) of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18322(c)). This report shall also include consideration of the technical requirements of the scientific and
			 national security communities related to such Space Launch System and
			 shall directly assess the utility and estimated cost savings obtained by
			 using such Space Launch System for national security and space science
			 missions. The Administrator shall transmit such report to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate not later
			 than 180 days after the date of enactment of this Act.
					(f)Naming competitionBeginning not later than 180 days after the date of enactment of this Act and concluding not later
			 than 1 year after such date of enactment, the Administrator shall conduct
			 a well-publicized competition among students in elementary and secondary
			 schools to name the elements of the Administration’s exploration program,
			 including—
						(1)a name for the deep space human exploration program as a whole, which includes the Space Launch
			 System, the Orion crew capsule, and future missions; and
						(2)a name for the Space Launch System.
						(g)Advanced booster competition
						(1)ReportNot later than 90 days after the date of enactment of this Act, the Associate Administrator of the
			 Administration shall transmit to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report that—
							(A)describes the estimated total development cost of an advanced booster for the Space Launch System;
							(B)details any reductions or increases to the development cost of the Space Launch System which may
			 result from conducting a competition for an advanced booster; and
							(C)outlines any potential schedule delay to the Space Launch System 2017 Exploration Mission–1 launch
			 as a result of increased costs associated with conducting a competition
			 for an advanced booster.
							(2)CompetitionIf the Associate Administrator reports reductions pursuant to paragraph (1)(B), and no adverse
			 schedule impact pursuant to paragraph (1)(C), then the Administration
			 shall conduct a full and open competition for an advanced booster for the
			 Space Launch System to meet the requirements described in section 302(c)
			 of the National Aeronautics and Space Administration Authorization Act of
			 2010 (42 U.S.C. 18322(c)), to begin as soon as practicable after the development of the upper stage has been initiated.
						204.Orion crew capsule
					(a)In generalThe Orion crew capsule shall meet the practical needs and the minimum capability requirements
			 described in section 303 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18323).
					(b)ReportNot later than 60 days after the date of enactment of this Act, the Administrator shall transmit a
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate—
						(1)detailing those components and systems of the Orion crew capsule that ensure it is in compliance
			 with section 303(b) of such Act (42 U.S.C. 18323(b));
						(2)detailing the expected date that the Orion crew capsule will be available to transport crew and
			 cargo to the International Space Station; and
						(3)certifying that the requirements of section 303(b)(3) of such Act (42 U.S.C. 18323(b)(3)) will be met by the Administration.
						205.Space radiation
					(a)Strategy and plan
						(1)In generalThe Administrator shall develop a space radiation mitigation and management strategy and
			 implementation plan to enable the achievement of the goal established in
			 section 201 that includes key research and monitoring requirements,
			 milestones, a timetable, and an estimate of facility and budgetary
			 requirements.
						(2)CoordinationThe strategy shall include a mechanism for coordinating Administration research, technology,
			 facilities, engineering, operations, and other functions required to
			 support the strategy and plan.
						(3)TransmittalNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit the
			 strategy and plan to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
						(b)Space radiation research facilitiesThe Administrator, in consultation with the heads of other appropriate Federal agencies, shall
			 assess the national capabilities for carrying out critical ground-based
			 research on space radiation biology and shall identify any issues that
			 could affect the ability to carry out that research.
					206.Planetary protection for human exploration missions
					(a)StudyThe Administrator shall enter into an arrangement with the National Academies for a study to
			 explore the planetary protection ramifications of potential future
			 missions by astronauts such as to the lunar polar regions, near-Earth
			 asteroids, the moons of Mars, and the surface of Mars.
					(b)ScopeThe study shall—
						(1)collate and summarize what has been done to date with respect to planetary protection measures to
			 be applied to potential human missions such as to the lunar polar regions,
			 near-Earth asteroids, the moons of Mars, and the surface of Mars;
						(2)identify and document planetary protection concerns associated with potential human missions such
			 as to the lunar polar regions, near-Earth asteroids, the moons of Mars,
			 and the surface of Mars;
						(3)develop a methodology, if possible, for defining and classifying the degree of concern associated
			 with each likely destination;
						(4)assess likely methodologies for addressing planetary protection concerns; and
						(5)identify areas for future research to reduce current uncertainties.
						(c)Completion dateNot later than 2 years after the date of enactment of this Act, the Administrator shall provide the
			 results of the study to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
					BSpace Operations
				211.International Space Station
					(a)FindingsCongress finds the following:
						(1)The International Space Station is an ideal testbed for future exploration systems development,
			 including long-duration space travel.
						(2)The use of the private market to provide cargo and crew transportation services is currently the
			 most expeditious process to restore domestic access to the International
			 Space Station and low-Earth orbit.
						(3)Government access to low-Earth orbit is paramount to the continued success of the International
			 Space Station and National Laboratory.
						(b)In generalThe following is the policy of the United States:
						(1)The United States International Space Station program shall have two primary objectives: supporting
			 achievement of the goal established in section 201 of this Act and
			 pursuing a research program that advances knowledge and provides benefits
			 to the Nation. It shall continue to be the policy of the United States to,
			 in consultation with its international partners in the International Space
			 Station program, support full and complete utilization of the
			 International Space Station.
						(2)The International Space Station shall be utilized to the maximum extent practicable for the
			 development of capabilities and technologies needed for the future of
			 human exploration beyond low-Earth orbit and shall be considered in the
			 development of the Human Exploration Roadmap developed under section 70504 of title 51, United States Code.
						(3)The Administrator shall, in consultation with the International Space Station partners—
							(A)take all necessary measures to support the operation and full utilization of the International
			 Space Station; and
							(B)seek to minimize, to the extent practicable, the operating costs of the International Space
			 Station.
							(4)Reliance on foreign carriers for crew transfer is unacceptable, and the Nation’s human space flight
			 program must acquire the capability to launch United States astronauts on
			 United States rockets from United States soil as soon as is safe and
			 practically possible, whether on Government-owned and operated space
			 transportation systems or privately owned systems that have been certified
			 for flight by the appropriate Federal agencies.
						(c)Reaffirmation of policyCongress reaffirms—
						(1)its commitment to the development of a commercially developed launch and delivery system to the
			 International Space Station for crew missions as expressed in the National
			 Aeronautics and Space Administration Authorization Act of 2005 (Public Law 109–155), the National Aeronautics and Space Administration Authorization Act of 2008 (Public Law 110–422), and the National Aeronautics and Space Administration Authorization Act of 2010 (Public Law 111–267);
						(2)that the Administration shall make use of United States commercially provided International Space
			 Station crew transfer and crew rescue services to the maximum extent
			 practicable;
						(3)that the Orion crew capsule shall provide an alternative means of delivery of crew and cargo to the
			 International Space Station, in the event other vehicles, whether
			 commercial vehicles or partner-supplied vehicles, are unable to perform
			 that function; and
						(4)the policy stated in section 501(b) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18351(b)) that the Administration shall pursue international, commercial, and intragovernmental means to
			 maximize International Space Station logistics supply, maintenance, and
			 operational capabilities, reduce risks to International Space Station
			 systems sustainability, and offset and minimize United States operations
			 costs relating to the International Space Station.
						(d)Assured access to low-earth orbitSection 70501(a) of title 51, United States Code, is amended to read as follows:
						
							(a)Policy statementIt is the policy of the United States to maintain an uninterrupted capability for human space
			 flight and operations in low-Earth orbit, and beyond, as an essential
			 instrument of national security and the capability to ensure continued
			 United States participation and leadership in the exploration and
			 utilization of space..
					(e)Repeals
						(1)Use of space shuttle or alternativesChapter 701 of title 51, United States Code, and the item relating to such chapter in the table of chapters
			 for such title, are repealed.
						(2)Shuttle pricing policy for commercial and foreign usersChapter 703 of title 51, United States Code, and the item relating to such chapter in the table of chapters
			 for such title, are repealed.
						(3)Shuttle privatizationSection 50133 of title 51, United States Code, and the item relating to such section in the table of sections
			 for chapter 501 of such title, are repealed.
						(f)Extension criteria reportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the feasibility of extending the operation of
			 the International Space Station that includes—
						(1)criteria for defining the International Space Station as a research success;
						(2)any necessary contributions to enabling execution of the Human Exploration Roadmap developed under section 70504 of title 51, United States Code;
						(3)cost estimates for operating the International Space Station to achieve the criteria required under
			 paragraph (1);
						(4)cost estimates for extending operations to 2024 and 2030;
						(5)an assessment of how the defined criteria under paragraph (1) respond to the National Academies
			 Decadal Survey on Biological and Physical Sciences in Space; and
						(6)an identification of the actions and cost estimate needed to deorbit the International Space
			 Station once a decision is made to deorbit the laboratory.
						(g)Strategic plan for international space station research
						(1)In generalThe Director of the Office of Science and Technology Policy, in consultation with the
			 Administrator, academia, other Federal agencies, the International Space
			 Station National Laboratory Advisory Committee, and other potential
			 stakeholders, shall develop and transmit to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a strategic plan for
			 conducting competitive, peer-reviewed research in physical and life
			 sciences and related technologies on the International Space Station
			 through at least 2020.
						(2)Plan requirementsThe strategic plan shall—
							(A)be consistent with the priorities and recommendations established by the National Academies in its
			 Decadal Survey on Biological and Physical Sciences in Space;
							(B)provide a research timeline and identify resource requirements for its implementation, including
			 the facilities and instrumentation necessary for the conduct of such
			 research; and
							(C)identify—
								(i)criteria for the proposed research, including—
									(I)a justification for the research to be carried out in the space microgravity environment;
									(II)the use of model systems;
									(III)the testing of flight hardware to understand and ensure its functioning in the microgravity
			 environment;
									(IV)the use of controls to help distinguish among the direct and indirect effects of microgravity,
			 among other effects of the flight or space environment;
									(V)approaches for facilitating data collection, analysis, and interpretation;
									(VI)procedures to ensure repetition of experiments, as needed;
									(VII)support for timely presentation of the peer-reviewed results of the research;
									(VIII)defined metrics for the success of each study; and
									(IX)how these activities enable the Human Exploration Roadmap described in section 70504 of title 51, United States Code;
									(ii)instrumentation required to support the measurements and analysis of the research to be carried out
			 under the strategic plan;
								(iii)the capabilities needed to support direct, real-time communications between astronauts working on
			 research experiments onboard the International Space Station and the
			 principal investigator on the ground;
								(iv)a process for involving the external user community in research planning, including planning for
			 relevant flight hardware and instrumentation, and for utilization of the
			 International Space Station, free flyers, or other research platforms;
								(v)the acquisition strategy the Administration plans to use to acquire any new support capabilities
			 which are not operational on the International Space Station as of the
			 date of enactment of this Act, and the criteria the Administration will
			 apply if less than full and open competition is selected; and
								(vi)defined metrics for success of the research plan.
								(3)Report
							(A)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall transmit to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the progress of the
			 organization chosen for the management of the International Space Station
			 National Laboratory as directed in section 504 of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18354).
							(B)Specific requirementsThe report shall assess the management, organization, and performance of such organization and
			 shall include a review of the status of each of the 7 required activities
			 listed in section 504(c) of such Act (42 U.S.C. 18354(c)).
							212.Barriers impeding enhanced utilization of the ISS’s National Laboratory by commercial companies
					(a)Sense of congressIt is the sense of Congress that—
						(1)enhanced utilization of the International Space Station’s National Laboratory requires a full
			 understanding of the barriers impeding such utilization and actions needed
			 to be taken to remove or mitigate them to the maximum extent practicable;
			 and
						(2)doing so will allow the Administration to encourage commercial companies to invest in microgravity
			 research using National Laboratory research facilities.
						(b)AssessmentThe Administrator shall enter into an arrangement with the National Academies for an assessment to—
						(1)identify barriers impeding enhanced utilization of the International Space Station’s National
			 Laboratory;
						(2)recommend ways to encourage commercial companies to make greater use of the International Space
			 Station’s National Laboratory, including corporate investment in
			 microgravity research; and
						(3)identify any legislative changes that may be required.
						(c)TransmittalNot later than one year after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate the results of the assessment described in subsection (b).
					213.Utilization of International Space Station for science missionsThe Administrator shall utilize the International Space Station for Science Mission Directorate
			 missions in low-Earth orbit wherever it is practical and cost effective to
			 do so.
				214.International Space Station cargo resupply services lessons learnedNot later than 120 days after the date of enactment of this Act, the Administrator shall transmit a
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate that—
					(1)identifies the lessons learned to date from the Commercial Resupply Services contract;
					(2)indicates whether changes are needed to the manner in which the Administration procures and manages
			 similar services upon the expiration of the existing Commercial Resupply
			 Services contract; and
					(3)identifies any lessons learned from the Commercial Resupply Services contract that should be
			 applied to the procurement and management of commercially provided crew
			 transfer services to and from the International Space Station.
					215.Commercial crew program
					(a)Sense of congressIt is the sense of Congress that once developed and certified to meet the Administration’s safety
			 and reliability requirements, United States commercially provided crew
			 transportation systems offer the potential of serving as the primary means
			 of transporting American astronauts and international partner astronauts
			 to and from the International Space Station and serving as International
			 Space Station emergency crew rescue vehicles. At the same time, the
			 budgetary assumptions used by the Administration in its planning for the
			 Commercial Crew Program have consistently assumed significantly higher
			 funding levels than have been authorized and appropriated by Congress. It
			 is the sense of Congress that credibility in the Administration’s
			 budgetary estimates for the Commercial Crew Program can be enhanced by an
			 independently developed cost estimate. Such credibility in budgetary
			 estimates is an important factor in understanding program risk.
					(b)ObjectiveThe objective of the Administration’s Commercial Crew Program shall be to assist the development of
			 at least one crew transportation system to carry Administration astronauts
			 safely, reliably, and affordably to and from the International Space
			 Station and to serve as an emergency crew rescue vehicle as soon as
			 practicable within the funding levels authorized. The Administration shall
			 not use any considerations beyond this objective in the overall
			 acquisition strategy.
					(c)SafetyConsistent with the findings and recommendations of the Columbia Accident Investigation Board, the
			 Administration shall—
						(1)ensure that, in its evaluation and selection of contracts for the development of commercial crew
			 transportation capabilities, safety is the highest priority; and
						(2)seek to ensure that minimization of the probability of loss of crew shall be an important selection
			 criterion of the Commercial Crew Transportation Capability Contract.
						(d)Cost minimizationThe Administrator shall strive through the competitive selection process to minimize the life cycle
			 cost to the Administration through the planned period of commercially
			 provided crew transportation services.
					(e)TransparencyTransparency is the cornerstone of ensuring a safe and reliable commercial crew transportation
			 service to the International Space Station. The Administrator shall, to
			 the greatest extent practicable, ensure that every commercial crew
			 transportation services provider has provided evidence-based support for
			 their costs and schedule.
					(f)Independent cost and schedule estimate
						(1)RequirementNot later than 30 days after the Federal Acquisition Regulation-based contract for the Commercial
			 Crew Transportation Capability Contract is awarded, the Administrator
			 shall arrange for the initiation of an Independent Cost and Schedule
			 Estimate for—
							(A)all activities associated with the development, test, demonstration, and certification of
			 commercial crew transportation systems;
							(B)transportation and rescue services required by the Administration for International Space Station
			 operations through calendar year 2020 or later if Administration
			 requirements so dictate; and
							(C)the estimated date of operational readiness for the program each assumption listed in paragraph (2)
			 of this subsection.
							(2)AssumptionsThe Independent Cost and Schedule Estimate shall provide an estimate for each of the following
			 scenarios:
							(A)An appropriation of $600,000,000 over the next 3 fiscal years.
							(B)An appropriation of $700,000,000 over the next 3 fiscal years.
							(C)An appropriation of $800,000,000 over the next 3 fiscal years.
							(D)The funding level assumptions over the next 3 fiscal years that are included as part of commercial
			 crew transportation capability contract awards.
							(3)TransmittalNot later than 180 days after initiation of the Independent Cost and Schedule Estimate under
			 paragraph (1), the Administrator shall transmit the results of the
			 Independent Cost and Schedule Estimate to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
						(g)Implementation strategies
						(1)ReportNot later than 60 days after the completion of the Independent Cost and Schedule Estimate under
			 subsection (f), the Administrator shall transmit to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 containing 4 distinct implementation strategies based on such Independent
			 Cost and Schedule Estimate for the final stages of the commercial crew
			 program.
						(2)RequirementsThese options shall include—
							(A)a strategy that assumes an appropriation of $600,000,000 over the next 3 fiscal years;
							(B)a strategy that assumes an appropriation of $700,000,000 over the next 3 fiscal years;
							(C)a strategy that assumes an appropriation of $800,000,000 over the next 3 fiscal years; and
							(D)a strategy that has yet to be considered previously in any budget submission but that the
			 Administration believes could ensure the flight readiness date of 2017 for
			 at least one provider.
							(3)InclusionsEach strategy shall include the contracting instruments the Administration will employ to acquire
			 the services in each phase of development or acquisition and the number of
			 commercial providers the Administration will include in the program.
						216.Space communications
					(a)PlanThe Administrator shall develop a plan, in consultation with relevant Federal agencies, for
			 updating the Administration’s space communications and navigation
			 architecture for low-Earth orbital and deep space operations so that it is
			 capable of meeting the Administration’s communications needs over the next
			 20 years. The plan shall include lifecycle cost estimates, milestones,
			 estimated performance capabilities, and 5-year funding profiles. The plan
			 shall also include an estimate of the amounts of any reimbursements the
			 Administration is likely to receive from other Federal agencies during the
			 expected life of the upgrades described in the plan. At a minimum, the
			 plan shall include a description of the following:
						(1)Steps to sustain the existing space communications and navigation network and infrastructure and
			 priorities for how resources will be applied and cost estimates for the
			 maintenance of existing space communications network capabilities.
						(2)Upgrades needed to support space communications and navigation network and infrastructure
			 requirements, including cost estimates and schedules and an assessment of
			 the impact on missions if resources are not secured at the level needed.
						(3)Projected space communications and navigation network requirements for the next 20 years, including
			 those in support of human space exploration missions.
						(4)Projected Tracking and Data Relay Satellite System requirements for the next 20 years, including
			 those in support of other relevant Federal agencies, and cost and schedule
			 estimates to maintain and upgrade the Tracking and Data Relay Satellite
			 System to meet projected requirements.
						(5)Steps the Administration is taking to meet future space communications requirements after all
			 Tracking and Data Relay Satellite System third-generation communications
			 satellites are operational.
						(6)Steps the Administration is taking to mitigate threats to electromagnetic spectrum use.
						(b)ScheduleThe Administrator shall transmit the plan developed under this section to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate not later than 1 year
			 after the date of enactment of this Act.
					IIIScience
			AGeneral
				301.Science portfolio
					(a)Balanced and adequately funded activitiesSection 803 of the National Aeronautics and Space Administration Authorization Act of 2010 (124
			 Stat. 2832) is amended to read as follows:
						
							803.Overall science portfolio—sense of the CongressCongress reaffirms its sense, expressed in the National Aeronautics and Space Administration
			 Authorization Act of 2010, that a balanced and adequately funded set of
			 activities, consisting of research and analysis grants programs,
			 technology development, small, medium, and large space missions, and
			 suborbital research activities, contributes to a robust and productive
			 science program and serves as a catalyst for innovation and discovery..
					(b)Decadal surveysIn proposing the funding of programs and activities for the Administration for each fiscal year,
			 the Administrator shall to the greatest extent practicable follow guidance
			 provided in the current decadal surveys from the National Academies’ Space
			 Studies Board.
					302.Radioisotope power systems
					(a)Sense of congressIt is the sense of Congress that conducting deep space exploration requires radioisotope power
			 systems, and establishing continuity in the production of the material
			 needed to power these systems is paramount to the success of these future
			 deep space missions. It is further the sense of Congress that Federal
			 agencies supporting the Administration through the production of such
			 material should do so in a cost effective manner so as not to impose
			 excessive reimbursement requirements on the Administration.
					(b)Analysis of requirements and risksThe Director of the Office of Science and Technology Policy and the Administrator, in consultation
			 with other Federal agencies, shall conduct an analysis of—
						(1)the requirements of the Administration for radioisotope power system material that is needed to
			 carry out planned, high priority robotic missions in the solar system and
			 other surface exploration activities beyond low-Earth orbit; and
						(2)the risks to missions of the Administration in meeting those requirements, or any additional
			 requirements, due to a lack of adequate radioisotope power system
			 material.
						(c)Contents of analysisThe analysis conducted under subsection (b) shall—
						(1)detail the Administration’s current projected mission requirements and associated timeframes for
			 radioisotope power system material;
						(2)explain the assumptions used to determine the Administration’s requirements for the material,
			 including—
							(A)the planned use of advanced thermal conversion technology such as advanced thermocouples and
			 Stirling generators and converters; and
							(B)the risks and implications of, and contingencies for, any delays or unanticipated technical
			 challenges affecting or related to the Administration’s mission plans for
			 the anticipated use of advanced thermal conversion technology;
							(3)assess the risk to the Administration’s programs of any potential delays in achieving the schedule
			 and milestones for planned domestic production of radioisotope power
			 system material;
						(4)outline a process for meeting any additional Administration requirements for the material;
						(5)estimate the incremental costs required to increase the amount of material produced each year, if
			 such an increase is needed to support additional Administration
			 requirements for the material;
						(6)detail how the Administration and other Federal agencies will manage, operate, and fund production
			 facilities and the design and development of all radioisotope power
			 systems used by the Administration and other Federal agencies as
			 necessary;
						(7)specify the steps the Administration will take, in consultation with the Department of Energy, to
			 preserve the infrastructure and workforce necessary for production of
			 radioisotope power systems and ensure that its reimbursements to the
			 Department of Energy associated with such preservation are equitable and
			 justified; and
						(8)detail how the Administration has implemented or rejected the recommendations from the National
			 Research Council’s 2009 report titled Radioisotope Power Systems: An Imperative for Maintaining U.S. Leadership in Space Exploration.
						(d)TransmittalNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit
			 the results of the analysis to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
					303.Congressional declaration of policy and purpose
						Section 20102(d) of title 51, United States Code, is amended by adding at the end the following new paragraph:
					
						(10)The direction of the unique competence of the Administration to the search for life’s origin,
			 evolution, distribution, and future in the Universe. In carrying out this
			 objective, the Administration may use any practicable ground-based,
			 airborne, or space-based technical means and spectra of electromagnetic
			 radiation..
				304.University class science missions
					(a)Sense of congressIt is the sense of Congress that principal investigator-led small orbital science missions,
			 including CubeSat class, University Explorer (UNEX) class, Small Explorer
			 (SMEX) class, and Venture class, offer valuable opportunities to advance
			 science at low cost, train the next generation of scientists and
			 engineers, and enable participants in the program to acquire skills in
			 systems engineering and systems integration that are critical to
			 maintaining the Nation’s leadership in space and to enhancing the United
			 States innovation and competitiveness abroad.
					(b)Review of principal investigator-led small orbital science missionsThe Administrator shall conduct a review of the science missions described in subsection (a). The
			 review shall include—
						(1)the status, capability, and availability of existing small orbital science mission programs and the
			 extent to which each program enables the participation of university
			 scientists and students;
						(2)the opportunities such mission programs provide for scientific research;
						(3)the opportunities such mission programs provide for training and education, including scientific
			 and engineering workforce development, including for the Administration’s
			 scientific and engineering workforce; and
						(4)the extent to which commercial applications such as hosted payloads, free flyers, and data buys
			 could provide measurable benefits for such mission programs, while
			 preserving the principle of independent peer review as the basis for
			 mission selection.
						(c)ReportNot later than 270 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the review required under subsection (b) and on
			 recommendations to enhance principal investigator-led small orbital
			 science missions conducted by the Administration in accordance with the
			 results of the review required by subsection (b).
					305.Assessment of science mission extensions
						Section 30504 of title 51, United States Code, is amended to read as follows:
					
						30504.Assessment of science mission extensions
							(a)AssessmentThe Administrator shall carry out biennial reviews within each of the Science divisions to assess
			 the cost and benefits of extending the date of the termination of data
			 collection for those missions that exceed their planned missions’
			 lifetime. The assessment shall take into consideration how extending
			 missions impacts the start of future missions.
							(b)Consultation and consideration of potential benefits of instruments on missionsWhen deciding whether to extend a mission that has an operational component, the Administrator
			 shall consult with any affected Federal agency and shall take into account
			 the potential benefits of instruments on missions that are beyond their
			 planned mission lifetime.
							(c)ReportThe Administrator shall transmit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate, at the same time as the submission to Congress of the
			 Administration’s annual budget request for each fiscal year, a report
			 detailing any assessment required by subsection (a) that was carried out
			 during the previous year..
				BAstrophysics
				311.Decadal cadenceIn carrying out section 301(b), the Administrator shall seek to ensure to the extent practicable a
			 steady cadence of large, medium, and small astrophysics missions.
				312.Extrasolar planet exploration strategy
					(a)StrategyThe Administrator shall enter into an arrangement with the National Academies to develop a science
			 strategy for the study and exploration of extrasolar planets, including
			 the use of the Transiting Exoplanet Survey Satellite, the James Webb Space
			 Telescope, a potential Wide-Field Infrared Survey Telescope mission, or
			 any other telescope, spacecraft, or instrument as appropriate. Such
			 strategy shall—
						(1)outline key scientific questions;
						(2)identify the most promising research in the field;
						(3)indicate the extent to which the mission priorities in existing decadal surveys address the key
			 extrasolar planet research goals;
						(4)identify opportunities for coordination with international partners, commercial partners, and other
			 not-for-profit partners; and
						(5)make recommendations on the above as appropriate.
						(b)Use of strategyThe Administrator shall use the strategy to—
						(1)inform roadmaps, strategic plans, and other activities of the Administration as they relate to
			 extrasolar planet research and exploration; and
						(2)provide a foundation for future activities and initiatives.
						(c)Report to congressNot later than 18 months after the date of enactment of this Act, the National Academies shall
			 transmit a report to the Administrator, and to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate, containing the
			 strategy developed under subsection (a).
					313.James Webb Space TelescopeIt is the sense of Congress that—
					(1)the James Webb Space Telescope will revolutionize our understanding of star and planet formation
			 and how galaxies evolved, and advance the search for the origins of the
			 universe;
					(2)the James Webb Space Telescope will enable American scientists to maintain their leadership in
			 astrophysics and other disciplines;
					(3)the James Webb Space Telescope program is making steady progress towards a launch in 2018;
					(4)the on-time and on-budget delivery of the James Webb Space Telescope is a high congressional
			 priority; and
					(5)maintaining this progress will require the Administrator to ensure that integrated testing is
			 appropriately timed and sufficiently comprehensive to enable potential
			 issues to be identified and addressed early enough to be handled within
			 the James Webb Space Telescope’s development schedule prior to launch.
					314.National Reconnaissance Office telescope donationNot later than 90 days after the date of enactment of this Act, the Administrator shall transmit a
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate outlining the cost of the Administration’s potential plan
			 for developing the Wide-Field Infrared Survey Telescope as described in
			 the 2010 National Academies’ astronomy and astrophysics decadal survey,
			 including an alternative plan for the Wide-Field Infrared Survey Telescope
			 2.4, which includes the donated 2.4-meter aperture National Reconnaissance
			 Office telescope. Due to the budget constraints on the Administration’s
			 science programs, this report shall include—
					(1)an assessment of cost efficient approaches to develop the Wide-Field Infrared Survey Telescope;
					(2)a comparison to the development of mission concepts that exclude the utilization of the donated
			 asset;
					(3)an assessment of how the Administration’s existing science missions will be affected by the
			 utilization of the donated asset described in this section; and
					(4)a description of the cost associated with storing and maintaining the donated asset.
					315.Wide-Field Infrared Survey Telescope
					(a)Sense of congressIt is the sense of Congress that the Administrator, to the extent practicable, should make progress
			 on the technologies and capabilities needed to position the Administration
			 to meet the objectives of the Wide-Field Infrared Survey Telescope
			 mission, as outlined in the 2010 National Academies’ astronomy and
			 astrophysics decadal survey, in a way that maximizes the scientific
			 productivity of meeting those objectives for the resources invested. It is
			 further the sense of Congress that the Wide-Field Infrared Survey
			 Telescope mission has the potential to enable scientific discoveries that
			 will transform our understanding of the universe.
					(b)Continuity of developmentThe Administrator shall ensure that the concept definition and pre-formulation activities of a
			 Wide-Field Infrared Survey Telescope mission continue while the James Webb
			 Space Telescope is being completed.
					316.Stratospheric Observatory for Infrared AstronomyThe Administrator shall not use any funding appropriated to the Administration for fiscal year 2014
			 for the shutdown of the Stratospheric Observatory for Infrared Astronomy
			 or for the preparation therefor.
				CPlanetary Science
				321.Decadal cadenceIn carrying out section 301(b), the Administrator shall seek to ensure to the greatest extent
			 practicable that the Administration carries out a balanced set of
			 planetary science programs in accordance with the priorities established
			 in the most recent decadal survey for planetary science. Such programs
			 shall include, at a minimum—
					(1)a Discovery-class mission at least once every 24 months;
					(2)a New Frontiers-class mission at least once every 60 months; and
					(3)at least one Flagship-class mission per decadal survey period, including a Europa mission with a
			 goal of launching by 2021.
					322.Near-Earth objects
					(a)FindingsCongress makes the following findings:
						(1)Near-Earth objects pose a serious and credible threat to humankind, as many scientists believe that
			 a major asteroid or comet was responsible for the mass extinction of the
			 majority of the Earth’s species, including the dinosaurs, approximately
			 65,000,000 years ago.
						(2)Similar objects have struck the Earth or passed through the Earth’s atmosphere several times in the
			 Earth’s history and pose a similar threat in the future.
						(3)Several such near-Earth objects have only been discovered within days of the objects’ closest
			 approach to Earth, and recent discoveries of such large objects indicate
			 that many large near-Earth objects remain to be discovered.
						(4)The efforts undertaken by the Administration for detecting and characterizing the hazards of
			 near-Earth objects should continue to seek to fully determine the threat
			 posed by such objects to cause widespread destruction and loss of life.
						(b)DefinitionFor purposes of this section, the term near-Earth object means an asteroid or comet with a perihelion distance of less than 1.3 Astronomical Units from the
			 Sun.
					(c)Near-Earth object surveyThe Administrator shall continue to detect, track, catalogue, and characterize the physical
			 characteristics of near-Earth objects equal to or greater than 140 meters
			 in diameter in order to assess the threat of such near-Earth objects to
			 the Earth, pursuant to the George E. Brown, Jr. Near-Earth Object Survey
			 Act (42 U.S.C. 16691). It shall be the goal of the Survey program to achieve 90 percent completion of its near-Earth
			 object catalogue (based on statistically predicted populations of
			 near-Earth objects) by 2020.
					(d)Warning and mitigation of potential hazards of near-Earth objectsCongress reaffirms the policy set forth in section 20102(g) of title 51, United States Code (relating to detecting, tracking, cataloguing, and characterizing
			 asteroids and comets).
					(e)Program reportThe Director of the Office of Science and Technology Policy and the Administrator shall transmit to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate, not later than 1 year after the date of enactment of this
			 Act, an initial report that provides—
						(1)recommendations for carrying out the Survey program and an associated proposed budget;
						(2)analysis of possible options that the Administration could employ to divert an object on a likely
			 collision course with Earth; and
						(3)a description of the status of efforts to coordinate and cooperate with other countries to discover
			 hazardous asteroids and comets, plan a mitigation strategy, and implement
			 that strategy in the event of the discovery of an object on a likely
			 collision course with Earth.
						(f)Annual reportsSubsequent to the initial report the Administrator shall annually transmit to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 that provides—
						(1)a summary of all activities carried out pursuant to subsection (c) since the date of enactment of
			 this Act, including the progress toward achieving 90 percent completion of
			 the survey described in subsection (c); and
						(2)a summary of expenditures for all activities carried out pursuant to subsection (c) since the date
			 of enactment of this Act.
						(g)StudyThe Administrator, in collaboration with other relevant Federal agencies, shall carry out a
			 technical and scientific assessment of the capabilities and resources to—
						(1)accelerate the survey described in subsection (c); and
						(2)expand the Administration’s Near-Earth Object Program to include the detection, tracking,
			 cataloguing, and characterization of potentially hazardous near-Earth
			 objects less than 140 meters in diameter.
						(h)TransmittalNot later than 270 days after the date of enactment of this Act, the Administrator shall transmit
			 the results of the assessment carried out under subsection (g) to the
			 Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate.
					323.Near-Earth objects public-private partnerships
					(a)Sense of CongressIt is the sense of Congress that the Administration should seek to leverage the capabilities of the
			 private sector and philanthropic organizations to the maximum extent
			 practicable in carrying out the Near-Earth Object Survey program in order
			 to meet the goal of the Survey program.
					(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, Transportation of
			 the Senate a report describing how the Administration can expand
			 collaborative partnerships to detect, track, catalogue, and categorize
			 near-Earth objects.
					324.Research on near-earth object tsunami effects
					(a)Report on potential tsunami effects from near-earth object impactThe Administrator, in collaboration with the Administrator of the National Oceanic and Atmospheric
			 Administration and other relevant agencies, shall prepare a report
			 identifying and describing existing research activities and further
			 research objectives that would increase our understanding of the nature of
			 the effects of potential tsunamis that could occur if a near-Earth object
			 were to impact an ocean of Earth.
					(b)TransmittalNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit
			 the report required and prepared under subsection (a) to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
					325.Astrobiology strategy
					(a)StrategyThe Administrator shall enter into an arrangement with the National Academies to develop a science
			 strategy for astrobiology that would outline key scientific questions,
			 identify the most promising research in the field, and indicate the extent
			 to which the mission priorities in existing decadal surveys address the
			 search for life’s origin, evolution, distribution, and future in the
			 Universe. The strategy shall include recommendations for coordination with
			 international partners.
					(b)Use of strategyThe Administrator shall use the strategy developed under subsection (a) in planning and funding
			 research and other activities and initiatives in the field of
			 astrobiology.
					(c)Report to congressNot later than 18 months after the date of enactment of this Act, the National Academies shall
			 transmit a report to the Administrator, and to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate, containing the
			 strategy developed under subsection (a).
					326.Astrobiology public-private partnershipsNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, Transportation of
			 the Senate a report describing how the Administration can expand
			 collaborative partnerships to study life’s origin, evolution,
			 distribution, and future in the Universe.
				327.Assessment of Mars architecture
					(a)AssessmentThe Administrator shall enter into an arrangement with the National Academies to assess—
						(1)the Administration’s revised post-2016 Mars exploration architecture and its responsiveness to the
			 strategies, priorities, and guidelines put forward by the National
			 Academies’ planetary science decadal surveys and other relevant National
			 Academies Mars-related reports;
						(2)the long-term goals of the Administration’s Mars Exploration Program and such program’s ability to
			 optimize the science return, given the current fiscal posture of the
			 program;
						(3)the Mars architecture’s relationship to Mars-related activities to be undertaken by agencies and
			 organizations outside of the United States; and
						(4)the extent to which the Mars architecture represents a reasonably balanced mission portfolio.
						(b)TransmittalNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit
			 the results of the assessment to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
					DHeliophysics
				331.Decadal cadenceIn carrying out section 301(b), the Administrator shall seek to ensure to the extent practicable a
			 steady cadence of large, medium, and small heliophysics missions.
				332.Review of space weather
					(a)ReviewThe Director of the Office of Science and Technology Policy, in consultation with the
			 Administrator, the Administrator of the National Oceanic and Atmospheric
			 Administration, the Director of the National Science Foundation, and heads
			 of other relevant Federal agencies, shall enter into an arrangement with
			 the National Academies to provide a comprehensive study that reviews
			 current and planned ground-based and space-based space weather monitoring
			 requirements and capabilities, identifies gaps, and identifies options for
			 a robust and resilient capability. The study shall inform the process of
			 identifying national needs for future space weather monitoring, forecasts,
			 and mitigation. The National Academies shall give consideration to
			 international and private sector efforts and collaboration that could
			 potentially contribute to national space weather needs. The study shall
			 also review the current state of research capabilities in observing,
			 modeling, and prediction and provide recommendations to ensure future
			 advancement of predictive capability.
					(b)Report to congressNot later than 14 months after the date of enactment of this Act, the National Academies shall
			 transmit a report containing the results of the study provided under
			 subsection (a) to the Director of the Office of Science and Technology
			 Policy, and to the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
					EEarth Science
				341.Goal
					(a)Sense of congressIt is the sense of Congress that the Administration is being asked to undertake important Earth
			 science activities in an environment of increasingly constrained fiscal
			 resources, and that any transfer of additional responsibilities to the
			 Administration, such as climate instrument development and measurements
			 that are currently part of the portfolio of the National Oceanic and
			 Atmospheric Administration, should be accompanied by the provision of
			 additional resources to allow the Administration to carry out the
			 increased responsibilities without adversely impacting its implementation
			 of its existing Earth science programs and priorities.
					(b)GeneralThe Administrator shall continue to carry out a balanced Earth science program that includes Earth
			 science research, Earth systematic missions, competitive Venture class
			 missions, other missions and data analysis, mission operations, technology
			 development, and applied sciences, consistent with the recommendations and
			 priorities established in the National Academies’ Earth Science Decadal
			 Survey.
					(c)CollaborationThe Administrator shall collaborate with other Federal agencies, including the National Oceanic and
			 Atmospheric Administration, non-government entities, and international
			 partners, as appropriate, in carrying out the Administration’s Earth
			 science program. The Administration shall continue to develop
			 first-of-a-kind instruments that, once proved, can be transitioned to
			 other agencies for operations.
					(d)ReimbursementWhenever responsibilities for the development of sensors or for measurements are transferred to the
			 Administration from another agency, the Administration shall seek, to the
			 extent possible, to be reimbursed for the assumption of such
			 responsibilities.
					342.Decadal cadenceIn carrying out section 341(b), the Administrator shall seek to ensure to the extent practicable a
			 steady cadence of large, medium, and small Earth science missions.
				343.Venture class missionsIt is the sense of Congress that the Administration’s Venture class missions provide opportunities
			 for innovation in the Earth science program, offer low-cost approaches for
			 high-quality competitive science investigations, enable frequent flight
			 opportunities to engage the Earth science and applications community, and
			 serve as a training ground for students and young scientists. It is
			 further the sense of Congress that the Administration should seek to
			 increase the number of Venture class projects to the extent practicable as
			 part of a balanced Earth science program.
				344.AssessmentThe Administrator shall carry out a scientific assessment of the Administration’s Earth science
			 global datasets for the purpose of identifying those datasets that are
			 useful for understanding regional changes and variability, and for
			 informing applied science research. The Administrator shall complete and
			 transmit the assessment to the Committee on Science, Space, and Technology
			 in the House of Representatives and the Committee on Commerce, Science,
			 and Transportation of the Senate not later than 180 days after the date of
			 enactment of this Act.
				IVAeronautics
			401.Sense of CongressIt is the sense of Congress that—
				(1)a robust aeronautics research portfolio will help maintain the United States status as a leader in
			 aviation, enhance the competitiveness of the United States in the world
			 economy and improve the quality of life of all citizens;
				(2)aeronautics research is essential to the Administration’s mission, continues to be an important
			 core element of the Administration’s mission and should be supported;
				(3)the Administrator should coordinate and consult with relevant Federal agencies and the private
			 sector to minimize duplication and leverage resources; and
				(4)carrying aeronautics research to a level of maturity that allows the Administration’s research
			 results to be transitioned to the users, whether private or public sector,
			 is critical to their eventual adoption.
				402.Aeronautics research goalsThe Administrator shall ensure that the Administration maintains a strong aeronautics research
			 portfolio ranging from fundamental research through integrated systems
			 research with specific research goals, including the following:
				(1)Enhance airspace operations and safetyThe Administration’s Aeronautics Research Mission Directorate shall address research needs of the
			 Next Generation Air Transportation System and identify critical gaps in
			 technology which must be bridged to enable the implementation of the Next
			 Generation Air Transportation System so that safety and productivity
			 improvements can be achieved as soon as possible.
				(2)Improve air vehicle performanceThe Administration’s Aeronautics Research Mission Directorate shall conduct research to improve
			 aircraft performance and minimize environmental impacts. The Associate
			 Administrator for the Aeronautics Research Mission Directorate shall
			 consider and pursue concepts to reduce noise, emissions, and fuel
			 consumption while maintaining high safety standards, and shall conduct
			 research related to the impact of alternative fuels on the safety,
			 reliability and maintainability of current and new air vehicles.
				(3)Strengthen aviation safetyThe Administration’s Aeronautics Research Mission Directorate shall proactively address safety
			 challenges associated with current and new air vehicles and with
			 operations in the Nation’s current and future air transportation system.
				(4)Demonstrate concepts at the system levelThe Administration’s Aeronautics Research Mission Directorate shall mature the most promising
			 technologies to the point at which they can be demonstrated in a relevant
			 environment and shall integrate individual components and technologies as
			 appropriate to ensure that they perform in an integrated manner as well as
			 they do when operated individually.
				403.Unmanned aerial systems research and development
				(a)In generalThe Administrator, in consultation with the Administrator of the Federal Aviation Administration
			 and other Federal agencies, shall carry out research and technological
			 development to facilitate the safe integration of unmanned aerial systems
			 into the National Airspace System, including—
					(1)positioning and navigation systems;
					(2)sense and avoid capabilities;
					(3)secure data and communication links;
					(4)flight recovery systems; and
					(5)human systems integration.
					(b)RoadmapThe Administrator shall update a roadmap for unmanned aerial systems research and development and
			 transmit this roadmap to the Committee on Science, Space, and Technology
			 of the House of Representatives and the Committee on Commerce, Science,
			 and Transportation of the Senate not later than 180 days after the date of
			 enactment of this Act.
				(c)Cooperative unmanned aerial vehicle activitiesSection 31504 of title 51, United States Code, is amended by inserting Operational flight data derived from these cooperative agreements shall be made available, in
			 appropriate and usable formats, to the Administration and the Federal
			 Aviation Administration for the development of regulatory standards. after in remote areas..
				404.Research program on composite materials used in aeronautics
				(a)Purpose of researchThe Administrator shall continue the Administration’s cooperative research program with industry to
			 identify and demonstrate more effective and safe ways of developing,
			 manufacturing, and maintaining composite materials for use in airframes,
			 subsystems, and propulsion components.
				(b)Exposure of research to next generation of engineers and techniciansTo the extent practicable, the Administration’s cooperative research program with industry on
			 composite materials shall provide timely access to that research to the
			 next generation of engineers and technicians at universities, community
			 colleges, and vocational schools, thereby helping to develop a workforce
			 ready to take on the development, manufacture, and maintenance of
			 components reliant on advanced composite materials.
				(c)ConsultationThe Administrator, in overseeing the Administration’s work on composite materials, shall consult
			 with relevant Federal agencies and partners in industry to accelerate safe
			 development and certification processes for new composite materials and
			 design methods while maintaining rigorous inspection of new composite
			 materials.
				(d)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit a
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate detailing the Administration’s work on new composite
			 materials and the coordination efforts among Federal agencies and industry
			 partners.
				405.Hypersonic researchNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal agencies, shall develop and transmit to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a
			 research and development roadmap for hypersonic aircraft research with the
			 objective of exploring hypersonic science and technology using
			 air-breathing propulsion concepts, through a mix of theoretical work,
			 basic and applied research, and development of flight research
			 demonstration vehicles. The roadmap shall prescribe appropriate agency
			 contributions, coordination efforts, and technology milestones.
			406.Supersonic research
				(a)FindingsCongress finds that—
					(1)the ability to fly commercial aircraft over land at supersonic speeds without adverse impacts on
			 the environment or on local communities could open new global markets and
			 enable new transportation capabilities; and
					(2)continuing the Administration’s research program is necessary to assess the impact in a relevant
			 environment of commercial supersonic flight operations and provide the
			 basis for establishing appropriate sonic boom standards for such flight
			 operations.
					(b)Roadmap for supersonic researchNot later than 1 year after the date of enactment of this Act, the Administrator shall develop and
			 transmit to the Committee on Science, Space, and Technology of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a roadmap that allows for flexible funding
			 profiles for supersonic aeronautics research and development with the
			 objective of developing and demonstrating, in a relevant environment,
			 airframe and propulsion technologies to minimize the environmental impact,
			 including noise, of supersonic overland flight in an efficient and
			 economical manner. The roadmap shall include—
					(1)the baseline research as embodied by the Administration’s existing research on supersonic flight;
					(2)a list of specific technological, environmental, and other challenges that must be overcome to
			 minimize the environmental impact, including noise, of supersonic overland
			 flight;
					(3)a research plan to address such challenges, as well as a project timeline for accomplishing
			 relevant research goals;
					(4)a plan for coordination with stakeholders, including relevant government agencies and industry; and
					(5)a plan for how the Administration will ensure that sonic boom research is coordinated as
			 appropriate with relevant Federal agencies.
					407.Research on NextGen airspace management concepts and tools
				(a)In generalThe Administrator shall, in consultation with other Federal agencies, review at least annually the
			 alignment and timing of the Administration’s research and development
			 activities in support of the NextGen airspace management modernization
			 initiative, and shall make any necessary adjustments by reprioritizing or
			 retargeting the Administration’s research and development activities in
			 support of the NextGen initiative.
				(b)Annual reportsThe Administrator shall report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate annually regarding the progress of the Administration’s
			 research and development activities in support of the NextGen airspace
			 management modernization initiative, including details of technologies
			 transferred to relevant Federal agencies for eventual operation
			 implementation, consultation with other Federal agencies, and any
			 adjustments made to research activities.
				408.Rotorcraft researchNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal agencies, shall prepare and transmit to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a roadmap
			 for research relating to rotorcraft and other runway-independent air
			 vehicles, with the objective of developing and demonstrating improved
			 safety, noise, and environmental impact in a relevant environment. The
			 roadmap shall include specific goals for the research, a timeline for
			 implementation, metrics for success, and guidelines for collaboration and
			 coordination with industry and other Federal agencies.
			409.Transformative aeronautics researchIt is the sense of Congress that the Administrator, in looking strategically into the future and
			 ensuring that the Administration’s Center personnel are at the leading
			 edge of aeronautics research, should encourage investigations into the
			 early-stage advancement of new processes, novel concepts, and innovative
			 technologies that have the potential to meet national aeronautics needs.
			 The Administrator shall continue to ensure that awards for the
			 investigation of these concepts and technologies are open for competition
			 among Administration civil servants at its Centers, separate from other
			 awards open only to non-Administration sources.
			410.Study of United States leadership in aeronautics research
				(a)StudyThe Administrator shall enter into an arrangement with the National Academies for a study to
			 benchmark the position of the United States in civil aeronautics research
			 compared to the rest of the world. The study shall—
					(1)seek to define metrics by which relative leadership in civil aeronautics research can be
			 determined;
					(2)ascertain how the United States compares to other countries in the field of civil aeronautics
			 research and any relevant trends; and
					(3)provide recommendations on what can be done to regain or retain global leadership, including—
						(A)identifying research areas where United States expertise has been or is at risk of being overtaken;
						(B)defining appropriate roles for the Administration;
						(C)identifying public-private partnerships that could be formed; and
						(D)estimating the impact on the Administration’s budget should such recommendations be implemented.
						(b)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall provide
			 the results of the study to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
				VSpace Technology
			501.Sense of CongressIt is the sense of Congress that space technology is critical to—
				(1)enabling a new class of Administration missions beyond low-Earth orbit;
				(2)developing technologies and capabilities that will make the Administration’s missions more
			 affordable and more reliable; and
				(3)improving technological capabilities and promoting innovation for the Administration and the
			 Nation.
				502.Space Technology Program
				(a)AmendmentSection 70507 of title 51, United States Code, is amended to read as follows:
					
						70507.Space Technology Program authorized
							(a)Program authorizedThe Administrator shall establish a Space Technology Program to pursue the research and development
			 of advanced space technologies that have the potential of delivering
			 innovative solutions and to support human exploration of the solar system
			 or advanced space science. The program established by the Administrator
			 shall take into consideration the recommendations of the National
			 Academies’ review of the Administration’s Space Technology roadmaps and
			 priorities, as well as applicable enabling aspects of the Human
			 Exploration Roadmap specified in section 70504. In conducting the space
			 technology program established under this section, the Administrator
			 shall—
								(1)to the maximum extent practicable, use a competitive process to select projects to be supported as
			 part of the program;
								(2)make use of small satellites and the Administration’s suborbital and ground-based platforms, to the
			 extent practicable and appropriate, to demonstrate space technology
			 concepts and developments; and
								(3)undertake partnerships with other Federal agencies, universities, private industry, and other
			 spacefaring nations, as appropriate.
								(b)Small business programsThe Administrator shall organize and manage the Administration’s Small Business Innovation Research
			 program and Small Business Technology Transfer Program within the Space
			 Technology Program.
							(c)Nonduplication certificationThe Administrator shall include in the budget for each fiscal year, as transmitted to Congress
			 under section 1105(a) of title 31, a certification that no project, program, or mission undertaken by the Space
			 Technology Program is duplicative of any other project, program, or
			 mission conducted by another office or directorate of the Administration..
				(b)Collaboration, coordination, and alignmentThe Administrator shall ensure that the Administration’s projects, programs, and activities in
			 support of technology research and development of advanced space
			 technologies are fully coordinated and aligned and that results from such
			 work are shared and leveraged within the Administration. Projects,
			 programs, and activities being conducted by the Human Exploration and
			 Operations Mission Directorate in support of research and development of
			 advanced space technologies and systems focusing on human space
			 exploration should continue in that Directorate. The Administrator shall
			 ensure that organizational responsibility for research and development
			 activities in support of human space exploration not initiated as of the
			 date of enactment of this Act is established on the basis of a sound
			 rationale. The Administrator shall provide the rationale in the report
			 specified in subsection (d).
				(c)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall provide to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report comparing the Administration’s space technology
			 investments with the high-priority technology areas identified by the
			 National Academies in the National Research Council’s report on the
			 Administration’s Space Technology Roadmaps. The Administrator shall
			 identify how the Administration will address any gaps between the agency’s
			 investments and the recommended technology areas, including a projection
			 of funding requirements.
				(d)Annual reportThe Administrator shall include in the Administration’s annual budget request for each fiscal year
			 the rationale for assigning organizational responsibility for, in the year
			 prior to the budget fiscal year, each initiated project, program, and
			 mission focused on research and development of advanced technologies for
			 human space exploration.
				(e)Table of sections amendmentThe item relating to section 70507 in the table of sections for chapter 705 of title 51, United States Code, is amended to read as follows:
					
						
							70507. Space Technology Program authorized..
				503.Utilization of the International Space Station for technology demonstrationsThe Administrator shall utilize the International Space Station and commercial services for space
			 technology demonstration missions in low-Earth orbit whenever it is
			 practical and cost effective to do so.
			VIEducation
			601.Education
				(a)Sense of CongressIt is the sense of Congress that—
					(1)the Administration’s missions are an inspiration for Americans and in particular for the next
			 generation, and that this inspiration has a powerful effect in stimulating
			 interest in science, technology, engineering, and mathematics (in this
			 section referred to as STEM) education and careers;
					(2)the Administration’s Office of Education and mission directorates have been effective in delivering
			 Administration educational content because of the strong engagement of
			 Administration scientists and engineers in the Administration’s education
			 and outreach activities; and
					(3)the Administration should be a central partner in contributing to the goals of the National Science
			 and Technology Council’s Federal Science, Technology, Engineering, and
			 Mathematics (STEM) Education 5-Year Strategic Plan.
					(b)In generalThe Administration shall continue its education and outreach efforts to—
					(1)increase student interest and participation in STEM education;
					(2)improve public literacy in STEM;
					(3)employ proven strategies for improving student learning and teaching;
					(4)provide curriculum support materials; and
					(5)create and support opportunities for professional development for STEM teachers.
					(c)OrganizationIn order to ensure the inspiration and engagement of children and the general public, the
			 Administration shall continue its STEM education and outreach activities
			 within the Science, Aeronautics Research, Space Operations, and
			 Exploration Mission Directorates.
				(d)Continuation of education and outreach activities and programsThe Administrator shall continue to carry out education and outreach programs and activities
			 through the Office of Education and the Administration mission
			 directorates and shall continue to engage, to the maximum extent
			 practicable, Administration and Administration-supported researchers and
			 engineers in carrying out those programs and activities.
				(e)Continuation of space grant programThe Administrator shall continue to operate the National Space Grant College and Fellowship program
			 through a national network consisting of a State-based consortium in each
			 State that provides flexibility to the States, with the objective of
			 providing hands-on research, training, and education programs, with
			 measurable outcomes, to enhance America’s STEM education and workforce.
				(f)Reaffirmation of policyCongress reaffirms its commitment to informal science education at science centers and planetariums
			 as set forth in section 616 of the National Aeronautics and Space
			 Administration Authorization Act of 2005 (51 U.S.C. 40907).
				602.Independent review of the National Space Grant College and Fellowship Program
				(a)Sense of congressIt is the sense of Congress that the National Space Grant College and Fellowship Program, which was
			 established in the National Aeronautics and Space Administration
			 Authorization Act of 1988 (42 U.S.C. 2486 et seq.), has been an important program by which the Federal Government has partnered with State and local
			 governments, universities, private industry, and other organizations to
			 enhance the understanding and use of space and aeronautics activities and
			 their benefits through education, fostering of interdisciplinary and
			 multidisciplinary space research and training, and supporting Federal
			 funding for graduate fellowships in space-related fields, among other
			 purposes.
				(b)ReviewThe Administrator shall enter into an arrangement with the National Academies for—
					(1)a review of the National Space Grant College and Fellowship Program, including its structure and
			 capabilities for supporting science, technology, engineering, and
			 mathematics education and training consistent with the National Science
			 and Technology Council’s Federal Science, Technology, Engineering, and
			 Mathematics (STEM) Education 5-Year Strategic Plan; and
					(2)recommendations on measures, if needed, to enhance the Program’s effectiveness and mechanisms by
			 which any increases in funding appropriated by Congress can be applied.
					(c)National space grant college and fellowship program amendments
					(1)PurposesSection 40301 of title 51, United States Code, is amended—
						(A)by striking and at the end of paragraph (5);
						(B)by striking the period at the end of paragraph (6) and inserting ; and; and
						(C)by adding at the end the following new paragraph:
							
								(7)support outreach to primary and secondary schools to help support STEM engagement and learning at
			 the K-12 level and to encourage K-12 students to pursue postsecondary
			 degrees in fields related to space..
						(2)Regional consortiumSection 40306 of title 51, United States Code, is amended—
						(A)in subsection (a)—
							(i)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
							(ii)by inserting after paragraph (1) the following new paragraph:
								
									(2)Inclusion of 2-year institutionsA space grant regional consortium designated in paragraph (1)(B) may include one or more 2-year
			 institutions of higher education.; and
							(B)in subsection (b)(1), by striking paragraphs (2)(C) and (3)(D) and inserting paragraphs (3)(C) and (4)(D).
						603.Sense of CongressIt is the sense of Congress that the Administrator should make the continuation of the
			 Administration’s Minority University Research and Education Program a
			 priority in order to further STEM education for underrepresented students.
			VIIPolicy Provisions
			701.Asteroid Retrieval Mission
				(a)Asteroid retrieval reportNot later than 180 days after the date of enactment of this Act, the Administrator shall provide to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the proposed Asteroid Retrieval Mission. Such
			 report shall include—
					(1)a detailed budget profile, including cost estimates for the development of all necessary
			 technologies and spacecraft required for the mission;
					(2)a detailed technical plan that includes milestones and a specific schedule;
					(3)a description of the technologies and capabilities anticipated to be gained from the proposed
			 mission that will enable future human missions to Mars which could not be
			 gained by lunar missions;
					(4)a description of the technologies and capabilities anticipated to be gained from the proposed
			 mission that will enable future planetary defense missions, against impact
			 threats from near-Earth objects equal to or greater than 140 meters in
			 diameter, which could not be gained by robotic missions; and
					(5)a complete assessment by the Small Bodies Assessment Group and the National Aeronautics and Space
			 Administration Advisory Council of how the proposed mission is in the
			 strategic interests of the United States in space exploration.
					(b)Mars flyby reportNot later than 60 days after the date of enactment of this Act, an independent, private systems
			 engineering and technical assistance organization contracted by the Human
			 Exploration Operations Mission Directorate shall transmit to the
			 Administrator, the Committee on Science, Space, and Technology of the
			 House of Representatives, and the Committee on Commerce, Science, and
			 Transportation of the Senate a report analyzing the proposal for a Mars
			 Flyby human spaceflight mission to be launched in 2021. Such report shall
			 include—
					(1)a technical development, test, fielding, and operations plan using the Space Launch System and
			 other systems to successfully mount a Mars Flyby mission by 2021;
					(2)a description of the benefits in scientific knowledge and technologies demonstrated by a Mars Flyby
			 mission to be launched in 2021 suitable for future Mars missions; and
					(3)an annual budget profile, including cost estimates, for the development test, fielding, and
			 operations plan to carry out a Mars Flyby mission through 2021 and
			 comparison of that budget profile to the 5-year budget profile contained
			 in the President’s Budget request for fiscal year 2015.
					(c)AssessmentNot later than 60 days after transmittal of the report specified in subsection (b), the
			 Administrator shall transmit to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate an assessment by the National
			 Aeronautics and Space Administration Advisory Council of whether the
			 proposal for a Mars Flyby Mission to be launched in 2021 is in the
			 strategic interests of the United States in space exploration.
				(d)Crewed missionThe report transmitted under subsection (b) may consider a crewed mission with the Space Launch
			 System in cis-lunar space prior to the Mars Flyby mission in 2021.
				702.Termination liability sense of CongressIt is the sense of Congress that:
				(1)The International Space Station, the Space Launch System, and the Orion crew capsule will enable
			 the Nation to continue operations in low-Earth orbit and to send its
			 astronauts to deep space. The James Webb Space Telescope will
			 revolutionize our understanding of star and planet formation and how
			 galaxies evolved and advance the search for the origins of our universe.
			 As a result of their unique capabilities and their critical contribution
			 to the future of space exploration, these systems have been designated by
			 Congress and the Administration as priority investments.
				(2)In addition, contractors are currently holding program funding, estimated to be in the hundreds of
			 millions of dollars, to cover the potential termination liability should
			 the Government choose to terminate a program for convenience. As a result,
			 hundreds of millions of taxpayer dollars are unavailable for meaningful
			 work on these programs.
				(3)According to the Government Accountability Office, the Administration procures most of its goods
			 and services through contracts, and it terminates very few of them. In
			 fiscal year 2010, the Administration terminated 28 of 16,343 active
			 contracts and orders—a termination rate of about 0.17 percent.
				(4)The Administration should vigorously pursue a policy on termination liability that maximizes the
			 utilization of its appropriated funds to make maximum progress in meeting
			 established technical goals and schedule milestones on these high-priority
			 programs.
				703.Baseline and cost controlsSection 30104 of title 51, United States Code, is amended—
				(1)in subsection (a)(1), by striking Procedural Requirements 7120.5c, dated March 22, 2005 and inserting Procedural Requirements 7120.5E, dated August 14, 2012; and
				(2)in subsection (f), by striking beginning 18 months after the date the Administrator transmits a report under subsection (e)(1)(A) and inserting beginning 18 months after the Administrator makes such determination.
				704.Project and program reserves
				(a)Sense of congressIt is the sense of Congress that the judicious use of program and project reserves provides the
			 Administration’s project and program managers with the flexibility needed
			 to manage projects and programs to ensure that the impacts of
			 contingencies can be mitigated.
				(b)ReportNot later than 180 days after the date of enactment of this Act the Administrator shall transmit to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report describing—
					(1)the Administration’s criteria for establishing the amount of reserves held at the project and
			 program levels;
					(2)how such criteria relate to the agency’s policy of budgeting at a 70-percent confidence level; and
					(3)the Administration’s criteria for waiving the policy of budgeting at a 70-percent confidence level
			 and alternative strategies and mechanisms aimed at controlling program and
			 project costs when a waiver is granted.
					705.Independent reviewsNot later than 270 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report describing—
				(1)the Administration’s procedures for conducting independent reviews of projects and programs at
			 lifecycle milestones and how the Administration ensures the independence
			 of the individuals who conduct those reviews prior to their assignment;
				(2)the internal and external entities independent of project and program management that conduct
			 reviews of projects and programs at life cycle milestones; and
				(3)how the Administration ensures the independence of such entities and their members.
				706.Commercial technology transfer programSection 50116(a) of title 51, United States Code, is amended by inserting , while protecting national security after research community.
			707.National Aeronautics and Space Administration Advisory Council
				(a)StudyThe Administrator shall enter into an arrangement with the National Academy of Public
			 Administration to assess the effectiveness of the NASA Advisory Council
			 and to make recommendations to Congress for any change to—
					(1)the functions of the Council;
					(2)the appointment of members to the Council;
					(3)qualifications for members of the Council;
					(4)duration of terms of office for members of the Council;
					(5)frequency of meetings of the Council;
					(6)the structure of leadership and Committees of the Council; and
					(7)levels of professional staffing for the Council.In carrying out the assessment, the Academy shall also assess the impacts of broadening the
			 Council’s role to advising Congress, and any other issues that the Academy
			 determines could potentially impact the effectiveness of the Council. The
			 Academy shall consider the past activities of the NASA Advisory Council,
			 as well as the activities of other analogous federal advisory bodies in
			 conducting its assessment. The results of the assessment, including any
			 recommendations, shall be transmitted to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.(b)Consultation and adviceSection 20113(g) of title 51, United States Code, is amended by inserting and Congress after advice to the Administration.
				(c)SunsetSubsection (b) shall expire on September 30, 2014.
				708.Cost estimation
				(a)Sense of congressIt is the sense of Congress that realistic cost estimating is critically important to the ultimate
			 success of major space development projects. The Administration has
			 devoted significant efforts over the past five years to improving its cost
			 estimating capabilities, but it is important that the Administration
			 continue its efforts to develop and implement guidance in establishing
			 realistic cost estimates.
				(b)Guidance and criteriaThe Administrator shall provide to programs and projects and in a manner consistent with the
			 Administration’s Space Flight Program and Project Management Requirements—
					(1)guidance on when an Independent Cost Estimate and Independent Cost Assessment should be used; and
					(2)the criteria to be used to make such a determination.
					(c)ReportNot later than 270 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report—
					(1)describing efforts to enhance internal cost estimation and assessment expertise;
					(2)describing the mechanisms the Administration is using and will continue to use to ensure that
			 adequate resources are dedicated to cost estimation;
					(3)listing the steps the Administration is undertaking to advance consistent implementation of the
			 joint cost and schedule process;
					(4)identifying criteria used by programs and projects in determining when to conduct an Independent
			 Cost Estimate and Independent Cost Assessment; and
					(5)listing—
						(A)the costs of each individual Independent Cost Estimate or Independent Cost Assessment activity
			 conducted in fiscal year 2011, fiscal year 2012, and fiscal year 2013;
						(B)the purpose of the activity;
						(C)identification of the primary Administration unit or outside body that conducted the activity; and
						(D)key findings and recommendations.
						(d)Updated reportSubsequent to submission of the report under subsection (c), for each subsequent year, the
			 Administrator shall provide an update of listed elements in conjunction
			 with subsequent congressional budget justifications.
				709.Avoiding organizational conflicts of interest in major Administration acquisition programs
				(a)Revised regulations requiredNot later than 270 days after the date of enactment of this Act, the Administrator shall revise the
			 Administration Supplement to the Federal Acquisition Regulation to provide
			 uniform guidance and recommend revised requirements for organizational
			 conflicts of interest by contractors in major acquisition programs in
			 order to address elements identified in subsection (b).
				(b)ElementsThe revised regulations required by subsection (a) shall, at a minimum—
					(1)address organizational conflicts of interest that could potentially arise as a result of—
						(A)lead system integrator contracts on major acquisition programs and contracts that follow lead
			 system integrator contracts on such programs, particularly contracts for
			 production;
						(B)the ownership of business units performing systems engineering and technical assistance functions,
			 professional services, or management support services in relation to major
			 acquisition programs by contractors who simultaneously own business units
			 competing to perform as either the prime contractor or the supplier of a
			 major subsystem or component for such programs;
						(C)the award of major subsystem contracts by a prime contractor for a major acquisition program to
			 business units or other affiliates of the same parent corporate entity,
			 and particularly the award of subcontracts for software integration or the
			 development of a proprietary software system architecture; or
						(D)the performance by, or assistance of, contractors in technical evaluations on major acquisition
			 programs;
						(2)ensure that the Administration receives advice on systems architecture and systems engineering
			 matters with respect to major acquisition programs from objective sources
			 independent of the prime contractor;
					(3)require that a contract for the performance of systems engineering and technical assistance
			 functions for a major acquisition program contains a provision prohibiting
			 the contractor or any affiliate of the contractor from participating as a
			 prime contractor or a major subcontractor in the development of a system
			 under the program; and
					(4)establish such limited exceptions to the requirement in paragraphs (2) and (3) as may be necessary
			 to ensure that the Administration has continued access to advice on
			 systems architecture and systems engineering matters from highly-qualified
			 contractors with domain experience and expertise, while ensuring that such
			 advice comes from sources that are objective and unbiased.
					710.Facilities and infrastructure
				(a)Sense of congressIt is the sense of Congress that—
					(1)the Administration must reverse the deteriorating condition of its facilities and infrastructure,
			 as this condition is hampering the effectiveness and efficiency of
			 research performed by both the Administration and industry participants
			 making use of Administration facilities, thus reducing the competitiveness
			 of the United States aerospace industry;
					(2)the Administration has a role in providing laboratory capabilities to industry participants that
			 are economically viable as commercial entities and thus are not available
			 elsewhere;
					(3)to ensure continued access to reliable and efficient world-class facilities by researchers, the
			 Administration should seek to establish strategic partnerships with other
			 Federal agencies, academic institutions, and industry, as appropriate; and
					(4)decisions on whether to dispose of, maintain, or modernize existing facilities must be made in the
			 context of meeting future Administration and other Federal agencies’
			 laboratory needs, including those required to meet the activities
			 supporting the Human Exploration Roadmap required by section 70504 of title 51, United States Code.
					(b)PolicyIt is the policy of the United States that the Administration maintain reliable and efficient
			 facilities and that decisions on whether to dispose of, maintain, or
			 modernize existing facilities be made in the context of meeting future
			 Administration needs.
				(c)PlanThe Administrator shall develop a plan that has the goal of positioning the Administration to have
			 the facilities, laboratories, tools, and approaches necessary to address
			 future Administration requirements. Such plan shall identify—
					(1)future Administration research and development and testing needs;
					(2)a strategy for identifying facilities that are candidates for disposal, that is consistent with the
			 national strategic direction set forth in—
						(A)the National Space Policy;
						(B)the National Aeronautics Research, Development, Test, and Evaluation Infrastructure Plan;
						(C)National Aeronautics and Space Administration Authorization Acts; and
						(D)the Human Exploration Roadmap specified in section 70504 of title 51, United States Code;
						(3)a strategy for the maintenance, repair, upgrading, and modernization of the Administration’s
			 laboratories, facilities, and equipment;
					(4)criteria for prioritizing deferred maintenance tasks and also for upgrading or modernizing
			 laboratories, facilities, and equipment and implementing processes, plans,
			 and policies for guiding the Administration’s Centers on whether to
			 maintain, repair, upgrade, or modernize a facility and for determining the
			 type of instrument to be used;
					(5)an assessment of modifications needed to maximize usage of facilities that offer unique and highly
			 specialized benefits to the aerospace industry and the American public;
			 and
					(6)implementation steps, including a timeline, milestones, and an estimate of resources required for
			 carrying out the plan.
					(d)PolicyNot later than 180 days after the date of enactment of this Act, the Administrator shall establish
			 and make publically available a policy that guides the Administration’s
			 use of existing authorities to out-grant, lease, excess to the General
			 Services Administration, sell, decommission, demolish, or otherwise
			 transfer property, facilities, or infrastructure. This policy shall
			 establish criteria for the use of authorities, best practices,
			 standardized procedures, and guidelines for how to appropriately manage
			 property, infrastructure, and facilities.
				(e)TransmittalNot later than one year after the date of enactment of this Act, the Administrator shall transmit
			 the plan developed under subsection (c) to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				(f)Establishment of capital fundThe Administrator shall establish a capital fund for the modernization of facilities and
			 laboratories. The Administrator shall ensure to the maximum extent
			 practicable that all financial savings achieved by closing outdated or
			 surplus facilities at an Administration Center shall be made available to
			 that Center for the purpose of modernizing the Center’s facilities and
			 laboratories and for upgrading the infrastructure at the Center.
				(g)Report on capital fundExpenditures and other activities of the fund established under subsection (f) shall require review
			 and approval by the Administrator and the status, including the amounts
			 held in the capital fund, shall be reported to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate in conjunction with
			 the Administration’s annual budget request justification for each fiscal
			 year.
				711.Detection and avoidance of counterfeit electronic parts
				(a)Regulations
					(1)In generalNot later than 270 days after the date of enactment of this Act, the Administrator shall revise the
			 National Aeronautics and Space Administration Supplement to the Federal
			 Acquisition Regulation to address the detection and avoidance of
			 counterfeit electronic parts.
					(2)Contractor responsibilitiesThe revised regulations issued pursuant to paragraph (1) shall provide that—
						(A)Administration contractors who supply electronic parts or products that include electronic parts
			 are responsible for detecting and avoiding the use or inclusion of
			 counterfeit electronic parts or suspect counterfeit electronic parts in
			 such products and for any rework or corrective action that may be required
			 to remedy the use or inclusion of such parts; and
						(B)the cost of counterfeit electronic parts and suspect counterfeit electronic parts and the cost of
			 rework or corrective action that may be required to remedy the use or
			 inclusion of such parts are not allowable costs under Administration
			 contracts, unless—
							(i)the covered contractor has an operational system to detect and avoid counterfeit parts and suspect
			 counterfeit electronic parts that has been reviewed and approved by the
			 Administration or the Department of Defense;
							(ii)the covered contractor provides timely notice to the Administration pursuant to paragraph (4); or
							(iii)the counterfeit electronic parts or suspect counterfeit electronic parts were provided to the
			 contractor as Government property in accordance with part 45 of the
			 Federal Acquisition Regulation.
							(3)Suppliers of electronic partsThe revised regulations issued pursuant to paragraph (1) shall—
						(A)require that the Administration and Administration contractors and subcontractors at all tiers—
							(i)obtain electronic parts that are in production or currently available in stock from the original
			 manufacturers of the parts or their authorized dealers, or from suppliers
			 who obtain such parts exclusively from the original manufacturers of the
			 parts or their authorized dealers; and
							(ii)obtain electronic parts that are not in production or currently available in stock from suppliers
			 that meet qualification requirements established pursuant to subparagraph
			 (C);
							(B)establish documented requirements consistent with published industry standards or Government
			 contract requirements for—
							(i)notification of the Administration; and
							(ii)inspection, testing, and authentication of electronic parts that the Administration or an
			 Administration contractor or subcontractor obtains from any source other
			 than a source described in subparagraph (A);
							(C)establish qualification requirements, consistent with the requirements of section 2319 of title 10, United States Code, pursuant to which the Administration may identify suppliers that
			 have appropriate policies and procedures in place to detect and avoid
			 counterfeit electronic parts and suspect counterfeit electronic parts; and
						(D)authorize Administration contractors and subcontractors to identify and use additional suppliers
			 beyond those identified pursuant to subparagraph (C) provided that—
							(i)the standards and processes for identifying such suppliers comply with established industry
			 standards;
							(ii)the contractor or subcontractor assumes responsibility for the authenticity of parts provided by
			 such suppliers as provided in paragraph (2); and
							(iii)the selection of such suppliers is subject to review and audit by appropriate Administration
			 officials.
							(4)Timely notificationThe revised regulations issued pursuant to paragraph (1) shall require that any Administration
			 contractor or subcontractor who becomes aware, or has reason to suspect,
			 that any end item, component, part, or material contained in supplies
			 purchased by the Administration, or purchased by a contractor or
			 subcontractor for delivery to, or on behalf of, the Administration,
			 contains counterfeit electronic parts or suspect counterfeit electronic
			 parts, shall provide notification to the applicable Administration
			 contracting officer within 30 calendar days.
					(b)ReportNot later than 120 days after the revised regulations specified in subsection (a) have been
			 implemented, the Administrator shall submit to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report updating the
			 Administration’s actions to prevent counterfeit electronic parts from
			 entering the supply chain as described in its October 2011 report pursuant
			 to section 1206(d) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18444(d)).
				(c)DefinitionIn this section, the term electronic part means a discrete electronic component, including a microcircuit, transistor, capacitor, resistor,
			 or diode that is intended for use in a safety or mission critical
			 application.
				712.Space Act Agreements
				(a)Cost SharingTo the extent that the Administrator determines practicable, the funds provided by the Government
			 under a funded Space Act Agreement shall not exceed the total amount
			 provided by other parties to the Space Act Agreement.
				(b)NeedA funded Space Act Agreement may be used only when the use of a standard contract, grant, or
			 cooperative agreement is not feasible or appropriate, as determined by the
			 Associate Administrator for Procurement.
				(c)Public Notice and CommentThe Administrator shall make available for public notice and comment each proposed Space Act
			 Agreement at least 30 days before entering into such agreement, with
			 appropriate redactions for proprietary, sensitive, or classified
			 information.
				(d)TransparencyThe Administrator shall publicly disclose on the Administration’s website and make available in a
			 searchable format each Space Act Agreement, with appropriate redactions
			 for proprietary, sensitive, or classified information, not later than 60
			 days after such agreement is signed.
				(e)Annual report
					(1)RequirementNot later than 90 days after the end of each fiscal year, the Administrator shall submit to the
			 Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on the use of Space Act Agreement authority by the
			 Administration during the previous fiscal year.
					(2)ContentsThe report shall include for each Space Act Agreement in effect at the time of the report—
						(A)an indication of whether the agreement is a reimbursable, nonreimbursable, or funded Space Act
			 Agreement;
						(B)a description of—
							(i)the subject and terms;
							(ii)the parties;
							(iii)the responsible—
								(I)mission directorate;
								(II)center; or
								(III)headquarters element;
								(iv)the value;
							(v)the extent of the cost sharing among Federal Government and non-Federal sources;
							(vi)the time period or schedule; and
							(vii)all milestones; and
							(C)an indication of whether the agreement was renewed during the previous fiscal year.
						(3)Anticipated agreementsThe report shall also include a list of all anticipated reimbursable, nonreimbursable, and funded
			 Space Act Agreements for the upcoming fiscal year.
					(4)Cumulative program benefitsThe report shall also include, with respect to the Space Act Agreements covered by the report, a
			 summary of—
						(A)the technology areas in which research projects were conducted under such agreements;
						(B)the extent to which the use of the Space Act Agreements—
							(i)has contributed to a broadening of the technology and industrial base available for meeting
			 Administration needs; and
							(ii)has fostered within the technology and industrial base new relationships and practices that support
			 the United States; and
							(C)the total amount of value received by the Federal Government during the fiscal year pursuant to
			 such Space Act Agreements.
						713.Human spaceflight accident investigationsSection 70702(a) of title 51, United States Code, is amended by striking paragraph (3) and inserting the following:
				
					(3)any other orbital or suborbital space vehicle carrying humans—
						(A)that is owned by the Federal Government; or
						(B)that is being used pursuant to a contract or Space Act Agreement, as defined in section 2 of the
			 National Aeronautics and Space Administration Authorization Act of 2014,
			 with the Federal Government for carrying a researcher or payload funded by
			 the Federal Government; or.
			714.Fullest commercial use of space
				(a)ReportNot later than 90 days after the date of enactment of this Act, the Administrator shall transmit to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on current and continuing efforts by the
			 Administration to seek and encourage, to the maximum extent possible, the fullest commercial use of space, as described in section 20102(c) of title 51, United States Code.
				(b)ElementsThe report required under subsection (a) shall include—
					(1)an assessment of the Administration’s efforts to comply with the policy;
					(2)an explanation of criteria used to define compliance;
					(3)a description of programs, policies, and activities the Administration is using, and will continue
			 to use, to ensure compliance;
					(4)an explanation of how the Administration could expand on the efforts to comply; and
					(5)a summary of all current and planned activities pursuant to this policy.
					(c)Barriers to fullest commercial use of spaceNot later than 90 days after the date of enactment of this Act, the Administrator shall transmit to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report on current and continuing efforts by the
			 Administration to reduce impediments, bureaucracy, redundancy, and burdens
			 to ensure the fullest commercial use of space as required by section 20102(c) of title 51, United States Code.
				715.Orbital debris
				(a)FindingsCongress finds that orbital debris poses serious risks to the operational space capabilities of the
			 United States and that an international commitment and integrated
			 strategic plan are needed to mitigate the growth of orbital debris
			 wherever possible. Congress finds the delay in the Office of Science and
			 Technology Policy’s submission of a report on the status of international
			 coordination and development of mitigation strategies to be inconsistent
			 with such risks.
				(b)Reports
					(1)CoordinationNot later than 90 days after the date of enactment of this Act, the Administrator shall provide the
			 Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate with a report on the status of efforts to coordinate with
			 countries within the Inter-Agency Space Debris Coordination Committee to
			 mitigate the effects and growth of orbital debris as required by section
			 1202(b)(1) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18441(b)(1)).
					(2)Mitigation strategyNot later than 90 days after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall provide the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate with a report on the
			 status of the orbital debris mitigation strategy required under section
			 1202(b)(2) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18441(b)(2)).
					716.Review of orbital debris removal concepts
				(a)Sense of congressIt is the sense of Congress that the amount of orbital debris in low-Earth orbit poses risks for
			 human activities and robotic spacecraft and that this debris may increase
			 due to collisions between existing debris objects. Understanding options
			 to address and remove orbital debris is important for ensuring safe and
			 effective spacecraft operations in low-Earth orbit.
				(b)ReviewThe Administrator, in collaboration with other relevant Federal agencies, shall solicit and review
			 concepts and technological options for removing orbital debris from
			 low-Earth orbit. The solicitation and review shall also address the
			 requirements for and feasibility of developing and implementing each of
			 the options.
				(c)TransmittalNot later than 270 days after the date of enactment of this Act, the Administrator shall provide a
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate on the solicitation and review required under subsection
			 (b).
				717.Use of operational commercial suborbital vehicles for research, development, and education
				(a)PolicyThe Administrator shall develop a policy on the use of operational commercial reusable suborbital
			 flight vehicles for carrying out scientific and engineering investigations
			 and educational activities.
				(b)PlanThe Administrator shall prepare a plan on the Administration’s use of operational commercial
			 reusable suborbital flight vehicles for carrying out scientific and
			 engineering investigations and educational activities. The plan shall—
					(1)describe the purposes for which the Administration intends to use such vehicles;
					(2)describe the processes required to support such use, including the criteria used to determine which
			 scientific and engineering investigations and educational activities are
			 selected for a suborbital flight;
					(3)describe Administration, space flight operator, and supporting contractor responsibilities for
			 developing standard payload interfaces and conducting payload safety
			 analyses, payload integration and processing, payload operations, and
			 safety assurance for Administration-sponsored space flight participants,
			 among other functions required to fly Administration-sponsored payloads
			 and space flight participants on operational commercial suborbital
			 vehicles;
					(4)identify Administration-provided hardware, software, or services that may be provided to commercial
			 reusable suborbital space flight operators on a cost-reimbursable basis,
			 through agreements or contracts entered into under section 20113(e) of title 51, United States Code; and
					(5)describe the United States Government and space flight operator responsibilities for liability and
			 indemnification with respect to commercial suborbital vehicle flights that
			 involve Administration-sponsored payloads or activities,
			 Administration-supported space flight participants, or other
			 Administration-related contributions.
					(c)Assessment of capabilities and risksThe Administrator shall assess and characterize the potential capabilities and performance of
			 commercial reusable suborbital vehicles for addressing scientific
			 research, including research requiring access to low-gravity and
			 microgravity environments, for carrying out technology demonstrations
			 related to science, exploration, or space operations requirements, and for
			 providing opportunities for educating and training space scientists and
			 engineers, once those vehicles become operational. The assessment shall
			 also characterize the risks of using potential commercial reusable
			 suborbital flights to Administration-sponsored researchers and scientific
			 investigations and flight hardware.
				(d)TransmittalNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit the
			 plan and assessment described in subsections (b) and (c) to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
				(e)Annual progress reportsIn conjunction with the Administration’s annual budget request justification for each fiscal year,
			 the Administrator shall transmit a report to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate describing progress in
			 carrying out the Commercial Reusable Suborbital Research Program,
			 including the number and type of suborbital missions planned in each
			 fiscal year.
				(f)Indemnification and liabilityThe Administrator shall not proceed with a request for proposals, award any contract, commit any
			 United States Government funds, or enter into any other agreement for the
			 provision of a commercial reusable suborbital vehicle launch service for
			 an Administration-sponsored spaceflight participant until transmittal of
			 the plan and assessment specified in subsections (b) and (c), the
			 liability issues associated with the use of such systems by the United
			 States Government have been addressed, and the liability and
			 indemnification provisions that are planned to be included in such
			 contracts or agreements have been provided to the Committee on Science,
			 Space, and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				718.Fundamental space life and physical sciences research
				(a)Sense of congressIt the sense of Congress that fundamental, discovery-based space life and physical sciences
			 research is critical for enabling space exploration, protecting humans in
			 space, and providing societal benefits, and that the space environment
			 facilitates the advancement of understanding of the life sciences and
			 physical sciences. Space life and physical science research contributes to
			 advancing science, technology, engineering, and mathematics research, and
			 provides careers and training opportunities in academia, Federal
			 laboratories, and commercial industry. Congress encourages the
			 Administrator to augment discovery-based fundamental research and to
			 establish requirements reflecting the importance of such research in
			 keeping with the priorities established in the National Academies’ decadal
			 survey entitled Recapturing a Future for Space Exploration: Life and Physical Sciences Research for a New Era.
				(b)Budget requestThe Administrator shall include as part of the Administration’s annual budget request for each
			 fiscal year a budget line for fundamental space life and physical sciences
			 research, devoted to competitive, peer-reviewed grants, that is separate
			 from the International Space Station Operations account.
				(c)Strategic plan
					(1)DevelopmentThe Administrator, in consultation with academia, other Federal agencies, and other potential
			 stakeholders, shall develop a strategic plan for carrying out competitive,
			 peer-reviewed fundamental space life science and physical sciences and
			 related technology research, among other activities, consistent with the
			 priorities in the National Academies’ decadal survey described in
			 subsection (a).
					(2)TransmittalNot later than 270 days after the date of enactment of this Act, the Administrator shall transmit
			 the strategic plan developed under paragraph (1) to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
					719.Restoring commitment to engineering research
				(a)Sense of congressIt is the sense of Congress that engineering excellence has long been a hallmark of the
			 Administration’s ability to make significant advances in aeronautics and
			 space exploration. However, as has been noted in recent National Academies
			 reports, increasingly constrained funding and competing priorities have
			 led to an erosion of the Administration’s commitment to basic engineering
			 research. This research provides the basis for the technology development
			 that enables the Administration’s many challenging missions to succeed. If
			 current trends continue, the Administration’s ability to attract and
			 maintain the best and brightest engineering workforce at its Centers as
			 well as its ability to remain on the cutting edge of aeronautical and
			 space technology will continue to erode and will threaten the
			 Administration’s ability to be a world leader in aeronautics research and
			 development and space exploration.
				(b)PlanThe Administrator shall develop a plan for restoring a meaningful basic engineering research
			 program at the Administration’s Centers, including, as appropriate,
			 collaborations with industry, universities, and other relevant
			 organizations. The plan shall identify the organizational approach to be
			 followed, an initial set of basic research priorities, and a proposed
			 budget.
				(c)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall transmit
			 the plan specified in subsection (b) to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				720.Liquid rocket engine development programThe Administrator shall consult with the Secretary of Defense to ensure that any next generation
			 liquid rocket engine made in the United States for national security space
			 launch objectives can contribute, to the extent practicable, to the space
			 programs and missions carried out by the Administration.
			721Remote satellite servicing demonstrations
				(a)Sense of congressIt is the sense of Congress that—
					(1)the Administration plays a key role in demonstrating the feasibility of using robotic technologies
			 for a spacecraft that could autonomously access, inspect, repair, and
			 refuel satellites;
					(2)demonstrating this feasibility would both assist the Administration in its future missions and
			 provide other Federal agencies and private sector entities with enhanced
			 confidence in the feasibility to robotically refuel, inspect, repair, and
			 maintain their satellites in both near and distant orbits; and
					(3)the capability to refuel, inspect, repair, and maintain satellites robotically could add years of
			 functional life to satellites.
					(b)ReportNot later than 120 days after the date of enactment of this Act, the Administrator shall transmit a
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate describing the Administration’s—
					(1)activities, tools, and techniques associated with the ultimate goal of autonomously servicing
			 satellites using robotic spacecraft;
					(2)efforts to coordinate its technology development and demonstrations with other Federal agencies and
			 private sector entities that conduct programs, projects, or activities on
			 on-orbit satellite inspection and servicing capabilities;
					(3)efforts to leverage the work of these Federal agencies and private sector entities into the
			 Administration’s plans;
					(4)accomplishments to date in demonstrating various servicing technologies;
					(5)major technical and operational challenges encountered and mitigation measures taken; and
					(6)demonstrations needed to increase confidence in the use of the technologies for operational
			 missions, and the timeframe for these demonstrations.
					722.Information technology governance
				(a)Sense of congressIt is the sense of Congress that information security is central to the Administration’s ability to
			 protect information and information systems vital to its mission.
				(b)StudyThe Comptroller General of the United States shall conduct a study to assess the effectiveness of
			 the Administration’s Information Technology Governance. The study shall
			 include an assessment of—
					(1)the resources available for overseeing Administration-wide information technology operations,
			 investments, and security measures and the Chief Information Officer’s
			 visibility into and access to those resources;
					(2)the effectiveness of the Administration’s decentralized information technology structure,
			 decisionmaking processes and authorities and its ability to enforce
			 information security; and
					(3)the impact of providing the Chief Information Officer approval authority over information
			 technology investments that exceed a defined monetary threshold and any
			 potential impacts of the Chief Information Officer having such authority
			 on the Administration’s missions, flights programs and projects, research
			 activities, and Center operations.
					(c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall
			 transmit a report detailing the results of the study conducted under
			 subsection (b) to the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
				723.Strengthening Administration security
				(a)FindingsCongress makes the following findings:
					(1)Following the public disclosure of security and export control violations at its research centers,
			 the Administration contracted with the National Academy of Public
			 Administration to conduct an independent assessment of how the
			 Administration carried out Foreign National Access Management practices
			 and other security matters.
					(2)The assessment by the National Academy of Public Administration concluded that NASA networks are compromised, that the Administration lacked a standardized and systematic approach to export compliance, and
			 that individuals within the Administration were not held accountable when
			 making serious, preventable errors in carrying out Foreign National Access
			 Management practices and other security matters.
					(b)ReportNot later than 90 days after the date of enactment of this Act, the Administration shall report to
			 the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate on how it plans to address each of the recommendations made
			 in the security assessment by the National Academy of Public
			 Administration and the recommendations made by the Government
			 Accountability Office and the Administration’s Office of the Inspector
			 General regarding security and safeguarding export control information.
				(c)ReviewWithin one year of enactment of this Act, the Comptroller General of the United States shall report
			 to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate its assessment of how the Administration has complied with
			 the recommendations described in subsection (b).
				724.Prohibition on use of funds for contractors that have committed fraud or other crimesNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2014 or
			 any fiscal year thereafter for the Administration may be used to enter
			 into a contract with any offeror or any of its principals if the offeror
			 certifies, pursuant to the Federal Acquisition Regulation, that the
			 offeror or any of its principals—
				(1)within a three-year period preceding this offer has been convicted of or had a civil judgment
			 rendered against it for—
					(A)commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or
			 performing a public (Federal, State, or local) contract or subcontract;
					(B)violation of Federal or State antitrust statutes relating to the submission of offers; or
					(C)commission of embezzlement, theft, forgery, bribery, falsification or destruction of records,
			 making false statements, tax evasion, violating Federal criminal tax laws,
			 or receiving stolen property;
					(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity
			 with, commission of any of the offenses enumerated in paragraph (1); or
				(3)within a three-year period preceding this offer, has been notified of any delinquent Federal taxes
			 in an amount that exceeds $3,000 for which the liability remains
			 unsatisfied.
				725.Protection of Apollo landing sites
				(a)AssessmentThe Director of the Office of Science and Technology Policy, in consultation with all relevant
			 agencies of the Federal Government and other appropriate entities and
			 individuals, shall carry out a review and assessment of the issues
			 involved in protecting and preserving historically important Apollo
			 Program lunar landing sites and Apollo program artifacts residing on the
			 lunar surface, including those pertaining to Apollo 11 and Apollo 17. The
			 review and assessment shall, at a minimum, include determination of what
			 risks to the protection and preservation of those sites and artifacts
			 exist or may exist in the future, what measures are required to ensure
			 such protection and preservation, the extent to which additional domestic
			 legislation or international treaties or agreements will be required, and
			 specific recommendations for protecting and preserving those lunar landing
			 sites and artifacts.
				(b)ReportNot later than one year after the date of enactment of this Act, the Director shall transmit to the
			 Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate the results of the assessment required under subsection (a).
				726.Astronaut occupational healthcare
				(a)In GeneralThe National Academies’ Institute of Medicine report Health Standards for Long Duration and Exploration Spaceflight: Ethics Principles,
			 Responsibilities, and Decision Framework found that the Administration has ethical responsibilities for and should adopt policies and
			 processes related to health standards for long duration and exploration
			 spaceflights that recognize those ethical responsibilities. In particular,
			 the report recommended that the Administration provide preventative long-term health screening and surveillance of astronauts and lifetime health
			 care to protect their health, support ongoing evaluation of health
			 standards, improve mission safety, and reduce risks for current and future
			 astronauts.
				(b)ResponseThe Administration shall prepare a response to the National Academies report recommendation
			 described in subsection (a). The response shall include the estimated
			 budgetary resources required for the implementation of those
			 recommendations, and any options that might be considered as part of the
			 response.
				(c)TransmittalThe response required under subsection (b) shall be transmitted to the Committee on Science, Space,
			 and Technology of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate not later than 6
			 months after the date of enactment of this Act.
				727.Sense of Congress on access to observational data setsIt is the sense of Congress that the Administration should prioritize the development of tools and
			 interfaces that make publicly available observational data sets more easy
			 to access, analyze, manipulate, and understand for students, teachers, and
			 the American public at large, with a particular focus on K-12 and
			 undergraduate STEM education settings.
			
	Passed the House of Representatives June 9, 2014.Karen L. Haas,Clerk
